Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 1 of 96 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


                                       )
 VIJAYA GOPU and NIRMALA GOPU,         )
 Individually And On Behalf of All Others
                                       )
 Similarly Situated,                   )                 CIVIL ACTION NO. 1:20-CV-1747
                             Plaintiff,)
                                       )
             vs.                       )
                                                         CLASS ACTION COMPLAINT
                                       )
                                                         FOR VIOLATIONS OF
                                       )
 LUCKIN COFFEE INC., CHARLES                             FEDERAL SECURITIES LAWS
                                       )
 ZHENGYAO LU, JENNY ZHIYA QIAN, JIAN )
 LIU, REINOUT HENDRIK SCHAKEL, HUI LI, )
 JINYI GUO, ERHAI LIU, SEAN SHAO,      )
 THOMAS P. MEIER, NEEDHAM &            )
 COMPANY, LLC, MORGAN STANLEY &        )
 CO. LLC, CHINA INTERNATIONAL                            JURY TRIAL DEMANDED
                                       )
 CAPITAL CORP. HONG KONG SECURITIES )
 LTD., HAITONG INT’L SECURITIES CO.    )
 LTD., CREDIT SUISSE SECURITIES (USA)  )
 LLC, and KEYBANC CAPITAL MARKETS      )
 INC.,                                 )
                                       )
                         Defendants.   )

                                      INTRODUCTION

       This is a federal class action on behalf of purchasers of the publicly traded securities of

Luckin Coffee Inc. (“Luckin” or the “Company”) between May 17, 2019 and April 6, 2020,

inclusive (the “Class Period”), seeking to pursue remedies under the Securities Exchange Act of

1934 (the “Exchange Act”); including those who purchased American Depositary Receipt Shares

(“ADS”) in connection with or traceable to the Company’s Initial Public Offering on or about

May 17, 2019 (the “IPO”), or in connection with Luckin’s public Secondary Offering on or

about January 10, 2020 (the “Secondary Offering”); and including those who purchased Senior

Convertible Notes in connection with the $400 million Note Offering conducted concurrently

with the Secondary Offering, and seeking to pursue remedies under the Securities Act of 1933
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 2 of 96 PageID #: 2




(the “Securities Act”). As alleged herein, in addition to issuing negligently prepared and

materially false and misleading Registration Statements and Prospectuses in connection with the

May 2019 IPO and January 2020 Secondary Offering, during the Class Period, Defendants also

published a series of materially false and misleading statements that Defendants knew and/or

recklessly disregarded were materially false and misleading at the time of such publication, and

that omitted to reveal material information necessary to make Defendants’ statements, in light of

such material omissions, not materially false and misleading.

                                           OVERVIEW

       1.      Founded in 2017 and based in Xiamen, the People’s Republic of China, according

to the Company’s profile, Luckin purports to engage in the retail sale of freshly brewed drinks,

including freshly brewed coffee and non-coffee drinks; and food and beverage items, such as

light meals. The Company operates Pick-Up stores, Relax stores, and Delivery kitchens under

the Luckin brand, as well as Luckin mobile app throughout the People’s Republic of China. As

of March 31, 2019, the Company reportedly operated 2,370 stores; including 2,163 Pick-Up

stores, 109 Relax stores, and 98 Delivery kitchens, in 28 cities.

       2.      In the Company’s press releases, Luckin consistently and repeatedly described

itself as having “pioneered a technology-driven new retail model to provide coffee and other

products of high quality, high affordability, and high convenience to the customers. Empowered

by big data analytics, AI, and proprietary technologies.” Thus, in addition to providing coffee

and tea, at all relevant times, Defendants promoted their purported expertise in managing and

reacting to information, data management, and purportedly using that data to manage and test

revenue and expense models, and to assure accurate and complete reporting, and transparency.




                                                 2
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 3 of 96 PageID #: 3




        3.    According to Defendants, by the inception of the Class Period and at the time of

Luckin’s May 2019 IPO, the Company had purportedly grown at a very rapid pace –expanding

exponentially since its founding. Moreover, while Defendants reported that Luckin had

previously experienced certain operational and control weaknesses, by the inception of the Class

Period Defendants reported that such deficiencies had been mediated, such that it was reasonable

to rely on the Company’s reported results of operations and its forecasts and guidance. Thus, by

the inception of the Class Period and at the time of the May 2019 IPO, Defendants consistently

stated that the Company had managed its rapid growth through the development of adequate

controls and procedures – including controls over financial reporting and revenue recognition

procedures and policies.

        4.    Moreover, at the time of the May 2019 IPO and the January 2020 Secondary

Offering, and throughout the Class Period, Defendants consistently claimed that Luckin

maintained cutting-edge proprietary marketing, artificial-intelligence, and management tools that

allowed Defendants to collect and manage information about the Company, in real time.

Defendants’ statements regarding their ability to collect and review financial and operational

information about Luckin was critical to investors because these tools were supposed to allow

the Company to consistently review and test its accounting assumptions and, when necessary,

make adjustments thereto. Throughout the Class Period, Defendants repeatedly stated that

Luckin had already made all necessary adjustments to the Company’s financial statements and

balance sheet, and that Luckin’s revenues and products sold were periodically reviewed and

adjusted, such that reports related thereto had already been determined to be accurate and

sufficient.




                                               3
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 4 of 96 PageID #: 4




       5.      At all times during the Class Period, Defendants consistently stated they had been

able to develop adequate controls and procedures to manage such growth while at the same time,

being on a path to profitability. Defendants’ representations that Luckin was on the verge of and

had ultimately reached profitability at the store-level was critically important to investors, and

such statements had a material impact on the market and caused a huge increase in the price of

the Company’s shares – including a more than 100% increase in the price of Luckin ADS shares

on the NASDAQ during the short period from early-November 2019 to mid-January 2020.

Throughout the Class Period, Luckin described itself as one of the fastest growing coffee

companies in the People’s Republic of China.

       6.      As purported evidence of the foregoing, at the time of the Company’s May 2019

IPO and thereafter throughout the remainder of the Class Period, including at the time of

Luckin’s January 2020 Secondary Offering and the Concurrent $400 million Note Offering,

Defendants repeatedly stated that Luckin was achieving record setting revenue growth, and that

the Company stores were operating profitably after quarters of reported losses. According to

Defendants, these strong financial results were the product of Defendants’ management skills

and abilities and the controls and procedures that were purported to exist at the Company at that

time and throughout the Class Period – and they were expected to continue in the foreseeable

near-term so as to allow Luckin to achieve guidance sponsored and/or endorsed by Defendants.

       7.      The representations concerning the Company’s systems and controls and

Defendants’ statements concerning Luckin’s financial condition and GAAP compliance were

either patently untrue, or the Company’s proprietary real-time information management systems

were providing Defendants with information, throughout the Class Period, that they knew or

recklessly disregarded was in stark contrast to their positive statements concerning the



                                                4
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 5 of 96 PageID #: 5




Company’s strength and profitability. Unbeknownst to investors, in truth and in fact, throughout

the Class Period, Luckin was suffering from a host of undisclosed adverse factors which were

negatively impacting its business and that would foreseeably cause it to report declining financial

results – materially less than the market expectations Defendants had caused and cultivated.

       8.      In particular, at the time of both the May 2019 IPO and the January 2020

Secondary Offering and concurrent Convertible Note Offering, and thereafter at all times during

the Class Period, Defendants knew and/or failed to disclose, inter alia, that:

       •    It was not true that the Company’s purported success was the result of
            management’s ability to manage rapid growth and expansion when, in fact,
            throughout the Class Period, Defendants had artificially inflated the
            Company’s net revenues by as much as 40% or US$310 million by engaging
            in fraudulent financial reporting and fraud.

       •    It was not true that Defendants had mediated past control and reporting
            deficiencies such that it was reasonable for investors to buy ADS shares of the
            Company, or such that the risk disclosures reported by Luckin warned of the
            true risks involved in investing in Luckin at that time.
       •    Defendants had presented a financial statement and balance sheet that each
            materially overstated the Company’s profitability by under-reporting the costs
            necessary to install within the Company the necessary systems of internal
            financial and operational control, and control over financial reporting, and by
            failing to make proper, timely adjustments to the Company’s operational and
            financial reports.
       •    It was also not true that Luckin maintained adequate systems of internal
            operational or financial controls, such that Luckin’s reported financial
            statements were not true, accurate or reliable.

       •    As a result of the foregoing, it also was not true that the Company’s financial
            statements and reports were prepared in accordance with GAAP ad SEC rules.

       •    As a result of the aforementioned adverse conditions that Defendants failed to
            disclose, throughout the Class Period, Defendants lacked any reasonable basis
            to claim the Company was operating according to Plan, or that Luckin could
            achieve Guidance sponsored and/or endorsed by Defendants.

       9.      In addition to the foregoing, throughout the Class Period it was also materially

false and misleading and was known to Defendants to be materially false at that time, or was

                                                 5
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 6 of 96 PageID #: 6




recklessly disregarded as such thereby, to make the specific representations identified infra, for

the following reasons:

       •     As a result of Defendants’ fraudulent business practices that had already
             begun by the time of the May 2019 IPO, it was not true that Luckin stores
             were approaching, nor had they surpassed, the critical break-even level.

       •     As a result of Defendants’ fraudulent business practices that had already
             begun by the time of the May 2019 IPO, it was not true that Luckin had
             reported an almost 700% increase in revenues, when as much as 40% of those
             sales may have been fabricated.

       •     As a result of Defendants’ fraudulent business practices (later identified by the
             Anonymous Report published in January 2020), Defendants had artificially
             inflated the customer count and number of products sold at a material number
             of locations and, accordingly, all statements regarding such metrics were also
             materially false and misleading and were known to be false or recklessly
             disregarded as such, thereby.

       •     As a result of the fraudulent accounting and lack of controls and procedures
             that existed at Luckin throughout the Class Period, it was materially false and
             misleading for Defendants Qain or Lu to represent that the Company’s
             business was continuing to execute according to a long-term performance and
             operational growth plan.

       •     As a result of the material fabrication of revenues, Defendants had also
             overstated cash flows and understated the true cost of revenues and operating
             costs; accordingly, all statements regarding such metrics were also materially
             false and misleading and were known to be false or recklessly disregarded as
             such, thereby.

       •     As a result of the fraudulent artificial inflation of revenues and under-
             reporting of costs and expenses, the graphic representations made by
             Defendants during the Company’s 2Q:19 and 3Q:19 Presentations for
             analysist and investors, as demonstrated in part herein, infra, were each
             materially false and misleading and were known to be false or recklessly
             disregarded as such, thereby.

       10.      After taking pains to deny and refute charges of fraud and accounting

manipulation in early-February 2020, the truth about Luckin began to emerge on April 2, 2020 –

only days after two new Independent Board members joined the Luckin Board and Audit

Committee – at which time Defendants belatedly disclosed that Chief Operating Officer,

                                                  6
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 7 of 96 PageID #: 7




Defendant Jian Liu, and other employees of the Company, had engaged in a scheme and illegal

course of conduct to artificially inflate revenues, such that revenues had been inflated by as much

as US$310 million during 2019, and were falsely reported from the inception of 2Q:19, that

period commenced April 1, 2019 – at least 6 weeks prior to the May 17, 2019 IPO.

       11.     At that time, investors first learned that Defendant Jian Liu had been removed

from the Company and that Luckin was operating well below analysts’ expectations, and that the

Company would likely report a massive loss for the fourth quarter of 2019 to account for as

much as $310 million in fraudulent revenue. At that time, investors also learned that the

Company could not achieve the guidance for full year 2019 or 2020 previously sponsored and/or

endorsed by Defendants, after Defendants withdrew prior Guidance and did not provide

investors with revised projections.

       12.     Based on the huge disparity between Defendants’ prior guidance, the Company’s

past performance, and the adjustment to results announced by Defendants, on April 2, 2020

Luckin’s ADS shares imploded – falling over 80% in the single trading day, from the prior day’s

close of $26.20 per share to a new 52-week low of $6.40, and then to a close at $5.38 the

following trading day – well below the Class Period high of $51.38 per ADS share, on January

17, 2020.

       13.     Then, on April 6, 2020, Goldman Sachs & Co. LLC (“Goldman Sachs”)

announced that an entity controlled by Defendant Lu had defaulted on a $518 million margin

loan facility and a group of lenders was putting 76.3 million of the Company’s ADS—pledged as

collateral for the loan by Defendants Lu and Zhiya—up for sale, with Goldman Sachs acting as

the “disposal agent.” In other words, Goldman’s announcement revealed that while the

Company’s shares were artificially inflated by and through Defendants’ misrepresentations,



                                                7
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 8 of 96 PageID #: 8




Defendants Lu and Zhiya cashed out over 76 million shares to act as collateral for personal

loans. This revelation eroded even more of the artificial inflation from the value of Luckin’s

ADS shares, taking them to their lowest-ever price of $4.39 per share at close on April 6, 2013.

       14.     During the same period in which Luckin’s share price fell over 80% as a result of

Defendants’ illegal and improper course of conduct and their fraud being revealed, the NASDAQ

Index remained relatively unchanged. The economic loss (i.e. damages suffered by plaintiff and

other members of the Class), is a direct result of Defendants’ fraudulent scheme to artificially

inflate the price of Luckin’s ADS shares, and the subsequent significant decline in the value of

the Company’s shares when Defendants’ prior misstatements and other fraudulent conduct was

revealed, is evidenced by the Chart below:




       15.     Defendants were motivated to and actually did conceal the true operational and

financial condition of Luckin and materially misrepresented and failed to disclose the conditions

that were already adversely affecting Luckin at the time of the May 2019 IPO, the January 2020

Secondary Offering, and throughout the Class Period. Defendants’ scheme: (i) deceived the

investing public regarding Luckin’s business, operations, management and the intrinsic value of

                                                8
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 9 of 96 PageID #: 9




Luckin ADS shares; (ii) enabled Defendants to register for sale with the SEC over US$645.15

million of Company ADSs in connection with the Initial Public Offering; (iii) enabled

Defendants to register for sale with the SEC an additional US$666.54 million of Company ADSs

in connection with the Secondary Offering; (iv) enabled Defendants to also sell US$460 million

in Senior Convertible Notes (convertible into shares of the Company at $52.00 – a 30% premium

over the ADS Secondary Offering share price of US$42.00) concurrently with the Secondary

Offering; (v) enabled Luckin insiders to sell US$231.84 million of their privately held Luckin

shares while in possession of material adverse non-public information about the Company; and

(vi) caused Plaintiffs and other members of the Class to purchase Luckin ADS shares at

artificially inflated prices.

                                JURISDICTION AND VENUE

        16.     Jurisdiction is conferred by §22 of the Securities Act of 1933 (the “Securities

Act”), 15 U.S.C. §77v, and §27 of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §78aa and 28 U.S.C. §1331. The claims asserted herein arise under §§11, 12(a)(2) and 15

of the Securities Act, §§77k and 77o, and rules promulgated thereunder by the Securities and

Exchange Commission (the “SEC”), and §§10(b) and 20(a) of the Exchange Act [15 U.S.C.

§§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by the Securities and Exchange

Commission ("SEC") [17 C.F.R. §240.10b-5].

        17.     Venue is proper in this District pursuant to §22 of the Securities Act, §27 of the

Exchange Act and 28 U.S.C. §1391(b), §1337 and §27 [15 U.S.C. §78aa]. Defendant Luckin is a

foreign or “alien” corporation that does significant business in this District, and may properly be

sued in any District of the United States, including the Eastern District of New York.




                                                9
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 10 of 96 PageID #: 10




        18.     In connection with the acts alleged in this Complaint, Defendants, directly or

 indirectly, used the means and instrumentalities of interstate commerce including, but not limited

 to, the mails, interstate telephone communications and the facilities of the national securities

 markets.

                                               PARTIES

        19.     Plaintiffs VIJAYA GOPU and NIRMALA GOPU, as set forth in the

 accompanying certification, incorporated by reference herein, purchased Luckin ADSs at

 artificially inflated prices during the Class Period and has been damaged thereby.

        Corporate & Individual Defendants

        20.     Defendant LUCKIN COFFEE INC. is a corporation founded in 2017 and

 organized under the laws of the Cayman Islands with its principal place of business in Xiamen,

 China, located at Block A, Tefang Portman Tower-17th Floor, No.81 Zhanhong Road, Siming

 District, 361008. According to the Company’s profile, Luckin purports to engage in the retail

 sale of freshly brewed drinks, and pre-made food and beverage items in the People’s Republic of

 China, offering freshly brewed drinks, including freshly brewed coffee and non-coffee drinks;

 and food and beverage items, such as light meals. The Company operates pick-up stores, relax

 stores, and delivery kitchens under the Luckin brand, as well as Luckin mobile app. As of March

 31, 2019, the Company purported to operate 2,370 stores, including 2,163 pick-up stores, 109

 relax stores, and 98 delivery kitchens, in 28 cities.

        21.     Corporate Structure. Luckin incorporated its current ultimate holding company

 in June 2017, and commenced operations in October 2017. The following chart shows the

 Company’s corporate structure as of the date of the May 2019 IPO, including principal

 subsidiaries and variable interest entities, as follows:


                                                   10
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 11 of 96 PageID #: 11




         22.     Defendant CHARLES ZHENGYAO LU (“Lu”) was, during the relevant period,

 Chairman of the Board of Directors and has been identified as a Co-Founder of the Company.

 During the relevant period, including the Class Period, Defendant Lu signed the Company’s SEC

 filings, including the materially false and misleading Registration Statement and Prospectus

 issued in connection with the IPO and Secondary Offering of ADSs by the Company and certain

 “Selling Shareholders” (as defined herein infra). At the time of the IPO, Defendant Lu held

 approximately 25% of the common stock of the Company, which shares were worth over US$3

 billion during the Class Period at the height of the artificial inflation of Luckin’s shares. 1


 1
  Defendant Lu also founded CAR Inc. in 2007, serving as Executive Director, Chairman of the
 Board, and Chief Executive Officer for CAR Inc. from 2014 to 2016, and is currently a non-
 Executive Director and the Chairman of the Board of CAR Inc. Defendant Lu is also the
 Chairman of the Board and Chief Executive Officer for UCAR Inc., a substantial shareholder of
 CAR Inc. Defendant Jenny Zhiya Qian served as a director and the Chief Operating Officer for
 UCAR Inc. from 2016 to 2017, and served as an Executive Vice-President and Chief Operating
 Officer for CAR Inc. from 2014 to 2016. Defendant Jian Liu served as the Chief of Yield
 Management for UCAR Inc. from 2015 to 2018. From 2008 to 2015, Defendant Jian Liu served
 successively as the Deputy Head of Vehicle Management Center and the Head of Yield
 Management for CAR Inc. Defendant Jinyi Guo served as the Assistant to the Chairman for
 UCAR Inc., Defendant Lu, from 2016 to 2017.

                                                   11
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 12 of 96 PageID #: 12




         23.     Defendant JENNY ZHIYA QIAN (“Qian”) was, during the relevant period,

 Chief Executive Officer and a member of the Board of Directors of the Company, and has been

 identified as a Co-Founder of Luckin. During the relevant period, including the Class Period,

 Defendant Qian signed the Company’s SEC filings, including the materially false and misleading

 Registration Statement and Prospectus issued in connection with the IPO and Secondary

 Offering of ADSs by the Company and certain “Selling Shareholders” (as defined herein infra).

 At the time of the IPO, Defendant Qian held approximately 16.5% of the common stock of the

 Company, which shares were worth almost US$2 billion during the Class Period at the height of

 the artificial inflation of Luckin’s shares.

         24.     Defendant JIAN LIU (“J. Liu”) was, during the relevant period, Chief Operating

 Officer, since May 2018, and a member of the Board of Directors of the Company since

 February 2019. During the relevant period, including the Class Period, Defendant J. Liu signed

 the Company’s SEC filings, including the materially false and misleading Registration Statement

 and Prospectus issued in connection with the IPO and Secondary Offering of ADSs by the

 Company and certain “Selling Shareholders” (as defined herein infra). At the time of the IPO,

 Defendant J. Liu was reported to hold no equity in the Company.

         25.     Defendant JINYI GUO (“Guo”) was, during the relevant period, Senior Vice

 President in charge of Product & Supply Chain, since October 2017, and a member of the Board

 of Directors of the Company since June 2018. During the relevant period, including the Class

 Period, Defendant Guo signed the Company’s SEC filings, including the materially false and

 misleading Registration Statement and Prospectus issued in connection with the IPO and

 Secondary Offering of ADSs by the Company and certain “Selling Shareholders” (as defined




                                                12
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 13 of 96 PageID #: 13




 herein infra). At the time of the IPO, Defendant Guo was reported to hold no equity in the

 Company.

        26.    Defendant HUI LI (“Li”) was, during the relevant period, a member of the Board

 of Directors of the Company, since June 2018. During the relevant period, including the Class

 Period, Defendant Li signed the Company’s SEC filings, including the materially false and

 misleading Registration Statement and Prospectus issued in connection with the IPO and

 Secondary Offering of ADSs by the Company and certain “Selling Shareholders” (as defined

 herein infra). At the time of the IPO, Defendant Li held approximately 10% of the common stock

 of the Company, which shares were worth over US$1.2 billion during the Class Period at the

 height of the artificial inflation of Luckin’s shares. In connection with the Secondary Offering,

 Defendant Li, in coordination with Centurium Capital (of which he is founder and Chief

 Executive Officer), the Selling Shareholders, sold 38.4 million shares of the Company, equal to

 4.8 million ADS shares priced at $42.00 per share on January 10, 2020, for gross proceeds of

 US$201.6 million.2

        27.    Defendant ERHAI LIU (“E. Liu”) was, during the relevant period, a member of

 the Board of Directors of the Company, since November 2018. During the relevant period,

 including the Class Period, Defendant E. Liu signed the Company’s SEC filings, including the

 materially false and misleading Registration Statement and Prospectus issued in connection with

 the IPO and Secondary Offering of ADSs by the Company and certain “Selling Shareholders”


 2
   Defendant Li has also been a director of China Biologic Products, Inc. since 2013 and served as
 the Chairman of the Board of the company from 2018 to February 2019. Defendant Li also
 worked in the investment banking division of Goldman Sachs from 2001 to 2002 and Morgan
 Stanley from 1994 to 2001. Defendant Sean Shao, identified as one of two Independent Directors
 of Luckin, has also served as a director of China Biologic Products, Inc. since 2008, and
 presumably was instrumental in appointing defendant Li to the board and making him chairman
 thereof.

                                                13
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 14 of 96 PageID #: 14




 (as defined herein infra). At the time of the IPO, Defendant E. Liu was identified as a member of

 the Audit Committee of the Board of Directors of the Company. At the time of the IPO,

 Defendant E. Liu held approximately 5% of the common stock of the Company, which shares

 were worth over US$600 million during the Class Period at the height of the artificial inflation of

 Luckin’s shares.

        28.     Defendant REINOUT HENDRIK SCHAKEL (“Schakel”) was, during the

 relevant period, Chief Financial Officer and Chief Strategy Officer, since January 2019. During

 the relevant period, including the Class Period, Defendant Schakel also worked at the corporate

 and institutional banking division of Standard Chartered Bank as an executive director from

 2016 to 2018, and from 2008 to 2016, Defendant Schakel served successively as an analyst,

 associate, and vice president for the investment banking division of Credit Suisse. At the time of

 the IPO, Defendant Schakel was reported to hold no equity in the Company.

        29.     Defendant SEAN SHAO (“Shao”) is purported to be one of two Independent

 Directors on the board of the Company, since May 2019. While Defendant Shao did not sign the

 Form F-1 Registration Statement issued in connection with the IPO, on April 18, 2019,

 Defendant Show signed a Letter of Consent, filed as exhibit 99.4 of the Registration Statement

 which stated that, “Pursuant to Rule 438 under the Securities Act of 1933, as amended, I hereby

 consent to the references to my name in the Registration Statement on Form F-1 (the

 “Registration Statement”) of the Company and any amendments thereto, which indicate that I

 have accepted the nomination to become a director of the Company. I further agree that

 immediately upon the Securities and Exchange Commission’s declaration of effectiveness of the




                                                 14
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 15 of 96 PageID #: 15




 Registration Statement, I will serve as a member of the board of directors of the Company.” 3 At

 the time of the IPO, Defendant Shao was identified as the Chair of the Audit Committee of the

 Board of Directors of the Company. 4 At the time of the IPO, Defendant Shao was reported to

 hold no equity in the Company.

        30.    Defendant THOMAS P. MEIER (“Meier”) is purported to be one of two

 Independent Directors on the Board of the Company, since May 2019. While Defendant Meier

 did not sign the Form F-1 Registration Statement issued in connection with the IPO, on April 18,

 2019, Defendant Meier signed a Letter of Consent, filed as exhibit 99.5 of the Registration

 Statement which stated that, “Pursuant to Rule 438 under the Securities Act of 1933, as

 amended, I hereby consent to the references to my name in the Registration Statement on Form

 F-1 (the “Registration Statement”) of the Company and any amendments thereto, which indicate



 3
   In addition to Luckin, Defendant Shao also reported to have served as an independent director
 at the following companies, each of which has a history of being sued by investors for stock
 fraud, some companies more than once:

       Jumei Int’l Holdings Ltd.
       (since 2014):                Sued 12/14           Class Period: 5/15/14 - 11/20/14
       LightInTheBox Hldngs.
       Ltd. (since 2013):         Sued 8/13              Class Period: 6/6/13 – 8/19/13
                                  Sued 4/08;             Class Period: 11/6/07 – 6/26/08;
       Agria Corp. (2008 – 2017): Sued 11/16             Class Period: 6/8/16 – 11/4/16
       UTStarcom Holdings Corp. Sued 3x between
       (since 2012):              10/01 and 9/07
 4
   The Audit Committee of the Luckin Board of Directors is responsible for the following: (i)
 reviewing with the independent registered public accounting firm any audit problems or
 difficulties and management's response; (ii) discussing with our independent auditor, among
 other things, the audits of the financial statements, including whether any material information
 should be disclosed, issues regarding accounting and auditing principles and practices; (iii)
 discussing the annual audited financial statements with management and the independent
 registered public accounting firm; (iv) reviewing the adequacy and effectiveness of our
 accounting and internal control policies and procedures and any special steps taken to monitor
 and control major financial risk exposures; and (v) approving annual audit plans, and
 undertaking an annual performance evaluation of the internal audit function.
                                               15
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 16 of 96 PageID #: 16




 that I have accepted the nomination to become a director of the Company. I further agree that

 immediately upon the Securities and Exchange Commission’s declaration of effectiveness of the

 Registration Statement, I will serve as a member of the board of directors of the Company.” At

 the time of the IPO, Defendant Meier was identified as a member of the Audit Committee of the

 Board of Directors of the Company. At the time of the IPO, Defendant Meier was reported to

 hold no equity in the Company.

        31.     The Defendants referenced above in ¶¶21-30 are referred to herein as the

 “Individual Defendants.”

        IPO Underwriter Defendants

        32.     Defendant CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”) is a

 financial services company located in New York, New York. Credit Suisse served as an

 Underwriter for both the May 2019 IPO and the January 2020 Secondary Offering. As

 Underwriter, Defendant Credit Suisse assisted in the preparation and drafting of the Registration

 Statements and Prospectuses filed with the SEC in connection with the Offerings and first

 created a public market and then facilitated in making additional the public sales of Luckin ADS

 shares during the relevant period.

        33.     Defendant MORGAN STANLEY & CO. LLC (“Morgan Stanley”) is a

 financial services company located in New York, New York. Defendant Morgan Stanley served

 as an Underwriter for both the May 2019 IPO and the January 2020 Secondary Offering. As

 Underwriter, Defendant Morgan Stanley assisted in the preparation and drafting of the

 Registration Statements and Prospectuses filed with the SEC in connection with the Offerings

 and first created a public market and then facilitated in making additional the public sales of

 Luckin ADS shares during the relevant period.



                                                 16
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 17 of 96 PageID #: 17




        34.     Defendant CHINA INTERNATIONAL CAPITAL CORPORATION HONG

 KONG SECURITIES LIMITED (“CICC”) is a financial services company located in Beijing,

 China. Defendant CICC served as an Underwriter for both the May 2019 IPO and the January

 2020 Secondary Offering. As Underwriter, Defendant CICC assisted in the preparation and

 drafting of the Registration Statements and Prospectuses filed with the SEC in connection with

 the Offerings and first created a public market and then facilitated in making additional the

 public sales of Luckin ADS shares during the relevant period.

        35.     Defendant    HAITONG       INTERNATIONAL            SECURITIES        COMPANY

 LIMITED (“Haitong”) is a financial services company located in New York, New York.

 Defendant Haitong served as an Underwriter for both the May 2019 IPO and the January 2020

 Secondary Offering. As Underwriter, Defendant Haitong assisted in the preparation and drafting

 of the Registration Statements and Prospectuses filed with the SEC in connection with the

 Offerings and first created a public market and then facilitated in making additional the public

 sales of Luckin ADS shares during the relevant period.

        36.     Defendant KEYBANC CAPITAL MARKETS INC. (“KeyBanc”) is a financial

 services company located in Cleveland, Ohio. Defendant KeyBank served as an Underwriter for

 both the May 2019 IPO and the January 2020 Secondary Offering. As Underwriter, Defendant

 KeyBank assisted in the preparation and drafting of the Registration Statements and Prospectuses

 filed with the SEC in connection with the Offerings and first created a public market and then

 facilitated in making additional the public sales of Luckin ADS shares during the relevant period.

        37.     Defendant NEEDHAM & COMPANY, LLC (“Needham”) is a financial

 services company located in New York, New York. Defendant Needham served as an

 Underwriter for both the May 2019 IPO and the January 2020 Secondary Offering. As



                                                17
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 18 of 96 PageID #: 18




 Underwriter, Defendant Needham assisted in the preparation and drafting of the Registration

 Statements and Prospectuses filed with the SEC in connection with the Offerings and first

 created a public market and then facilitated in making additional the public sales of Luckin ADS

 shares during the relevant period.

          38.     The Defendants referenced above in ¶¶ 32-37 are referred to herein as the

 “Underwriter Defendants.”

          39.     In connection with the May 2019 Initial Public Offering, the following investment

 banks acted as “Lead Underwriters” of the Offering - - distributing 33 million ADS shares of

 Luckin to investors and initiating the first public market for Luckin ADS. Not including another

 4.95 million shares distributed upon exercise of the Underwriters’ Oversubscription Option, the

 distribution of IPO shares awarded Underwriters occurred, as follows:
                                                                            Number of
 Underwriter                                                                  ADSs

 Credit Suisse Securities (USA) LLC                                                     20,130,000
 Morgan Stanley & Co. LLC                                                                4,950,000
 China International Capital Corporation Hong Kong Securities Limited                    3,300,000
 Haitong International Securities Company Limited                                        3,300,000
 KeyBanc Capital Markets Inc.                                                             742,500
 Needham & Company, LLC                                                                   577,500
 Total                                                                                  33,000,000



          40.     In connection with the May 2019 Initial Public Offering, the Underwriter

 Defendants were paid over US$ 35.483 million in fees – or approximately 5.5% of the gross

 proceeds of the IPO, indirectly paid by purchasers of the Company’s shares. The Underwriter

 Defendants were paid at least $0.935 per share in connection with the sale of the 37.95 million

 shares, including shares sold pursuant to the exercise of the Underwriter’s Option.


                                                       18
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 19 of 96 PageID #: 19




         Secondary Offering Underwriter Defendants

         41.      In connection with the January 2020 Secondary Offering, the following

 investment banks acted as “Lead Underwriters” of the Offering - - distributing 13.8 million ADS

 shares of Luckin to investors. Not including another 2.07 million shares distributed upon

 exercise of the underwriters’ over-subscription allotment option (720,000 by Selling

 Shareholders and 1.35 million ADS sold by Luckin), the distribution of Secondary Offering

 shares awarded Underwriters occurred, as follows:
                                                                            Number of
                                Underwriter                                   ADSs

 Credit Suisse Securities (USA) LLC                                                      8,280,000
 Morgan Stanley & Co. LLC                                                                1,725,000
 China International Capital Corporation Hong Kong Securities Limited                    1,725,000
 Haitong International Securities Company Limited                                        1,380,000
 KeyBanc Capital Markets Inc.                                                             483,000
 Needham & Company, LLC
                                                                                          207,000
 Total                                                                                  13,800,000



         42.      In connection with the January 2020 Secondary Offering, the Underwriter

 Defendants were paid over US$23.3289 million in fees – or approximately 3.5% of the gross

 proceeds of the Secondary Offering, indirectly paid by purchasers of the Company’s shares. The

 Underwriter Defendants were paid at least $1.47 per share in connection with the sale of the

 15.87 million shares, including shares sold pursuant to the exercise of the Underwriter’s Over-

 subscription Option.

         43.      Shareholders were willing to, and did, pay these fees -- equal to as much as 5.5%

 of the gross sales price -- to compensate the Underwriter Defendants for conducting a purported

 significant due diligence investigation into Luckin. The Underwriter Defendants due diligence


                                                       19
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 20 of 96 PageID #: 20




 investigation is a critical component of the initial public offering, and it was supposed to provide

 investors with important safeguards and protections.

           44.   The due diligence investigation that was required by the Underwriter Defendants

 included a detailed investigation into Luckin’s accounting and assumptions that extended well

 beyond a mere casual review of Luckin’s accounting, financial report and operational and

 financial controls. The failure of the Underwriter Defendants to conduct an adequate due

 diligence investigation was a substantial contributing factor leading to the harm complained of

 herein.

           45.   In addition to the foregoing, because of the Underwriter Defendants’ and

 Individual Defendants’ positions with the Company, they all had access to the adverse

 undisclosed information about Luckin’s business, operations, products, operational trends,

 financial statements, markets and present and future business prospects via access to internal

 corporate documents (including the Company’s operating plans, budgets and forecasts and

 reports of actual operations compared thereto), conversations and connections with other

 corporate officers and employees, attendance at management and Board of Directors meetings

 and committees thereof and via reports and other information provided to them in connection

 therewith.

           46.   It is appropriate to treat the Individual Defendants as a group for pleading

 purposes and to presume that the false, misleading and incomplete information conveyed in the

 Company’s public filings, press releases and other publications as alleged herein are the

 collective actions of the narrowly defined group of Defendants identified above. Each of the

 above officers of Luckin, by virtue of their high-level positions with the Company, directly

 participated in the management of the Company, was directly involved in the day-to-day



                                                 20
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 21 of 96 PageID #: 21




 operations of the Company at the highest levels and was privy to confidential proprietary

 information concerning the Company and its business, operations, products, growth, financial

 statements, and financial condition, as alleged herein. Accordingly, the Individual Defendants

 were also involved in drafting, producing, reviewing and/or disseminating the false and

 misleading statements and information alleged herein, were aware, or recklessly disregarded, that

 the false and misleading statements were being issued regarding the Company, and approved or

 ratified these statements, in violation of the federal securities laws.

        47.     As officers and controlling persons of a publicly-held company whose ADS

 shares was, and is, registered with the SEC pursuant to the Exchange Act, and was traded on the

 Nasdaq National Market Exchange (the “NASDAQ”), and governed by the provisions of the

 federal securities laws, the Individual Defendants each had a duty to disseminate promptly,

 accurate and truthful information with respect to the Company’s financial condition and

 performance, growth, operations, financial statements, business, products, markets, management,

 earnings and present and future business prospects, and to correct any previously-issued

 statements that had become materially misleading or untrue, so that the market price of the

 Company’s publicly-traded ADS shares would be based upon truthful and accurate information.

 The Individual Defendants’ misrepresentations and omissions during the Class Period violated

 these specific requirements and obligations.

        48.     The Individual Defendants participated in the drafting, preparation, and/or

 approval of the various public and shareholder and investor reports and other communications

 complained of herein and were aware of, or recklessly disregarded, the misstatements contained

 therein and omissions therefrom, and were aware of their materially false and misleading nature.

 Because of their Board membership and/or executive and managerial positions with Luckin, each



                                                   21
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 22 of 96 PageID #: 22




 of the Individual Defendants had access to the adverse undisclosed information about Luckin’s

 business prospects and financial condition and performance as particularized herein and knew (or

 recklessly disregarded) that these adverse facts rendered the positive representations made by or

 about Luckin and its business issued or adopted by the Company materially false and misleading.

        49.     The Individual Defendants, because of their positions of control and authority as

 officers and/or directors of the Company, were able to and did control the content of the various

 SEC filings, press releases and other public statements pertaining to the Company during the

 Class Period. Each Individual Defendant was provided with copies of the documents alleged

 herein to be misleading prior to or shortly after their issuance and/or had the ability and/or

 opportunity to prevent their issuance or cause them to be corrected. Accordingly, each of the

 Individual Defendants is responsible for the accuracy of the public reports and releases detailed

 herein and is therefore primarily liable for the representations contained therein.

        50.     Each of the Defendants is liable as a participant in a fraudulent scheme and course

 of business that operated as a fraud or deceit on purchasers of Luckin ADS shares by

 disseminating materially false and misleading statements and/or concealing material adverse

 facts. The scheme: (i) deceived the investing public regarding Luckin’s business, operations,

 management and the intrinsic value of Luckin ADS shares; (ii) enabled Defendants to register for

 sale with the SEC, over US$645.15 million of Company ADS in connection with the Initial

 Public Offering; (iii) enabled Defendants to register for sale with the SEC, an additional

 US$666.54 million of Company ADS in connection with the Secondary Offering; (iv) enabled

 Defendants to also sell US$460 million in Senior Convertible Notes (convertible into shares of

 the Company at $52.00) concurrently with the Secondary Offering; (v) enabled Luckin insiders

 to sell US$231.84 million of their privately held Luckin shares while in possession of material



                                                  22
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 23 of 96 PageID #: 23




 adverse non-public information about the Company; and (v) caused Plaintiffs and other members

 of the Class to purchase Luckin ADS shares at artificially inflated prices.

                           PLAINTIFFS’ CLASS ACTION ALLEGATIONS

         51.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

 otherwise acquired the ADS shares of Luckin between May 17, 2019 and April 2, 2020,

 inclusive (the “Class”) and who were damaged thereby; including those who purchased shares in

 connection with the Company’s May 2019 IPO and in its January 2020 Secondary Offering, or in

 connection with Defendants’ sale of $400 million of Senior Convertible Notes, concurrently with

 the January 2020 Secondary Offering. Excluded from the Class are Defendants, the officers and

 directors of the Company, at all relevant times, members of their immediate families and their

 legal representatives, heirs, successors or assigns and any entity in which Defendants have or had

 a controlling interest.

         52.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Luckin common shares were actively traded on the

 Nasdaq. As of the end of the Class Period in April 2020, the Company had over 53 million ADS

 shares issued and outstanding. While the exact number of Class members is unknown to

 Plaintiffs at this time and can only be ascertained through appropriate discovery, Plaintiffs

 believe that there are hundreds or thousands of members in the proposed Class. Record owners

 and other members of the Class may be identified from records maintained by Luckin or its

 transfer agent and may be notified of the pendency of this action by mail, using the form of

 notice similar to that customarily used in securities class actions.




                                                  23
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 24 of 96 PageID #: 24




        53.        Plaintiffs’ claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        54.        Plaintiffs will fairly and adequately protect the interests of the members of the

 Class and have retained counsel competent and experienced in class and securities litigation.

        55.        Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

                   (a)    whether the federal securities laws were violated by Defendants’ acts as

 alleged herein;

                   (b)    whether statements made by Defendants to the investing public during the

 Class Period misrepresented material facts about the business, operations and management of

 Luckin; and

                   (c)    to what extent the members of the Class have sustained damages and the

 proper measure of damages.

        56.        A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually

 redress the wrongs done to them. There will be no difficulty in the management of this action as

 a Class action.




                                                    24
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 25 of 96 PageID #: 25




                                SUBSTANTIVE ALLEGATIONS

                   Materially False and Misleading Statements Contained in
                        the IPO Prospectus & Registration Statement

        57.     On May 17, 2020, Luckin conducted its Initial Public Offering of 33 million ADS

 shares priced at $17.00 each. In addition, the Underwriters also received a 30-day option to

 purchase up to an additional 4.95 million ADS shares from the Company to cover over-

 allotments. 5 Gross proceeds from the sale of these ADS, including the oversubscription

 allotments, totaled over US$ 645.15 million. Shares of Luckin were listed and began trading that

 day on the NASDAQ under the symbol LK. On the first day of trading, Luckin shares opened

 trading at $25.00 per ADS before trading to an intra-day high of $25.96 and closing above

 $20.00 per share. That day, 38.9 million shares traded in a highly efficient market.

        58.     The Luckin Initial Public Offering was made through an underwriting syndicate

 led by Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC, China International

 Capital Corporation Hong Kong Securities Limited and Haitong International Securities

 Company Limited. In connection with the Initial Public Offering, Underwriters received

 proceeds of at least $35.84 million.

        59.     In connection with the May 2019 Initial Public Offering, on April 22, 2019,

 Defendants filed with the Securities and Exchange Commission, pursuant to Form F-1, a

 Registration Statement in connection with the ultimate registration for sale of 37.95 million

 Luckin ADS shares. The initial Form F-1 did not list the number of shares expected to be sold.

 On May 6, 2019, however, the Company filed an Amendment to its Form F-1, pursuant to Form


 5
   On June 19, 2019, Luckin announced the closing of the issuance of an additional 4,950,000
 American Depositary Shares of the Company at the IPO price of US$17.00 per ADS, pursuant to
 the exercise in full of the Underwriters' Oversubscription Option in connection with the IPO.



                                                 25
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 26 of 96 PageID #: 26




 F-1/A, which designated that 30 million shares would be registered in the IPO. Later, however,

 on May 17, 2019, Defendants also filed with the SEC, pursuant to Form 424(B)4, a copy of its

 Prospectus which registered for sale 33 million shares priced at $17 per share, in addition to 4.95

 million shares granted as an Oversubscription Option to Underwriters. The Form 424(B)4

 constituted part of the Form F-1 Registration Statement and the statements contained in both

 were the same or substantially similar.

        60.     The April 22, 2019 Form F-1 Registration Statement was signed by Defendants

 Lu, Qian, J. Liu, Guo, Li, E. Liu and Schakel. While Defendants Shao and Meier did not sign the

 April 2019 Form F-1 Registration Statement, they each filed a Letter of Consent that was

 attached as an exhibit to the Registration Statement that consented to the references to their

 names in the Registration Statement on Form F-1 and any amendments thereto, which also

 indicated that each additional Defendant had accepted the nomination to become a director of the

 Company immediately upon the Securities and Exchange Commission’s declaration of

 effectiveness of the Registration Statement.

        61.     In addition to describing the terms and conditions of the Offering itself, the IPO

 Registration Statement and Prospectus contained statements that attested to the financial strength

 and well-being of the Company, as well as statements concerning Luckin’s internal controls and

 procedures, management systems, and its accounting and auditing procedures and policies.

        62.     The IPO Prospectus and Registration Statement represented to investors that the

 Company’s financial statements and disclosures were made in accordance with Generally

 Accepted Accounting Principles and that the Company’s consolidated financial statements

 contained all necessary adjustments. In this regard, the Proxy-Prospectus stated, in part, the

 following:



                                                 26
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 27 of 96 PageID #: 27




        Critical Accounting Policies

        We prepare our financial statements in accordance with U.S. GAAP, which
        requires our management to make estimates and assumptions that affect the
        reported amounts of assets and liabilities at the balance sheet dates and revenues
        and expenses during the reporting periods. We continually evaluate these
        judgments and estimates based on our own historical experience, knowledge and
        assessment of current business and other conditions, our expectations regarding
        the future based on available information and assumptions that we believe to be
        reasonable, which together form our basis for making judgments about matters
        that are not readily apparent from other sources. Since the use of estimates is an
        integral component of the financial reporting process, our actual results could
        differ from those estimates. Some of our accounting policies require a higher
        degree of judgment than others in their application.

        The selection of critical accounting policies, the judgments and other uncertainties
        affecting application of those policies and the sensitivity of reported results to
        changes in conditions and assumptions are factors that should be considered when
        reviewing our financial statements. We believe the following accounting policies
        involve the most significant judgments and estimates used in the preparation of
        our financial statements. You should read the following description of critical
        accounting policies, judgments and estimates in conjunction with our consolidated
        financial statements and other disclosures included in this prospectus.

        63.     In addition to the general statements concerning the propriety of the Company’s

 purported internal adjustments and GAAP compliance, the IPO Prospectus and Registration

 Statement also contained specific representations regarding Luckin’s significant accounting

 policies and procedures, as follows:

        Summary of Significant Accounting Policies

        2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

        (a) Basis of presentation

        The accompanying consolidated financial statements have been prepared in
        accordance with the accounting principles generally accepted in the United States
        of America ("US GAAP").

        (b) Principles of consolidation

        The consolidated financial statements of the Group include the financial
        statements of the Company, its subsidiaries and the VIE for which the Company

                                                27
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 28 of 96 PageID #: 28




        is the primary beneficiary. All significant inter-company transactions and
        balances between the Company, its subsidiaries and the VIE have been eliminated
        upon consolidation.

        (c) Use of estimates

        The preparation of financial statements in conformity with US GAAP requires
        management to make estimates and assumptions that affect the reported amounts
        of assets and liabilities at the balance sheet date and revenues and expenses during
        the reporting periods. Significant accounting estimates reflected in the Group's
        consolidated financial statements include, but not limited to, estimates for
        inventory reserves, useful lives and impairment of long-lived assets, accounting
        for deferred income taxes and uncertain tax benefits, valuation allowance for
        deferred tax assets, and valuations for the warrant liability, Angel Shares and
        convertible redeemable preferred shares. Changes in facts and circumstances may
        result in revised estimates. Actual results could differ from those estimates, and as
        such, differences may be material to the consolidated financial statements.

        64.     In addition to the foregoing, regarding Revenue Recognition, the Registration

 Statement and Prospectus stated, in part, the following:

        (l) Revenue recognition

        Customers place orders and pay for freshly brewed drinks and pre-made food and
        beverage items through the Group's self-developed app and Weixin mini-program
        with different options to pay through third party payment service providers.
        Revenues including delivery fees charged to customers are recognized at the point
        of delivery to customers. Revenues are reported net of VAT of 6% to 16% and
        discounts, if any. Customers that purchase prepaid vouchers are issued additional
        vouchers of the same value for free at the time of purchase. All vouchers are
        stored in the "Coffee Wallet" of the customers' registered accounts for future use.
        Cash received from the sales of prepaid vouchers are recognized as deferred
        revenues. Purchase consideration is equally allocated to each voucher as an
        element, including the vouchers issued for free, using the relative-selling-price
        method to determine an effective selling price for each voucher. The allocated
        effective selling price are recognized as revenues upon the redemption of the
        vouchers for purchases.

        From time to time, for promotional purposes, the Group issues to customers
        discounts in the form of coupons that can be applied for future purchases. As the
        customers are required to make future purchases of freshly brewed drinks or pre-
        made food and beverage items when redeeming the coupons, the Group
        recognizes the amounts of discounts as reductions of revenues at the time of
        coupon redemption in accordance with ASC 605-50.



                                                 28
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 29 of 96 PageID #: 29




        VAT and surcharges are recorded as reductions of revenues. VAT and surcharges
        amounted to RMB16 and RMB62,886 (US$9,370) for the period from June 16,
        2017 (date of inception) through December 31, 2017 and for the year ended
        December 31, 2018, respectively.

        65.     In the section of the Registration Statement and Prospectus headed, Internal

 Control over Financial Reporting, the Company disclosed that, in the past, it had discovered

 internal control deficiencies, but by the time of the IPO, Defendants stated that these weakness

 had been mediated and that investors could reasonably rely on managements’ control over

 Luckin. As evidence of this, the Registration Statement stated, in part, the following:

        Prior to this offering, we have been a private company with limited accounting
        and financial reporting personnel and other resources to address our internal
        controls and procedures. In connection with the audit of our consolidated financial
        statements as of and for the year ended December 31, 2018, we and our
        independent registered public accounting firm identified two material weaknesses
        in our internal control over financial reporting. As defined in the standards
        established by the Public Company Accounting Oversight Board of the United
        States, a "material weakness" is a deficiency, or a combination of deficiencies, in
        internal control over financial reporting such that there is a reasonable possibility
        that a material misstatement of the company's annual or interim financial
        statements will not be prevented or detected on a timely basis.

        The material weaknesses identified are our company’s lack of sufficient
        accounting and financial reporting personnel with requisite knowledge and
        experience in application of United States generally accepted accounting
        principles and Securities and Exchange Commission rules, and lack of financial
        reporting policies and procedures that are commensurate with U.S. GAAP and
        SEC reporting and compliance requirements.

        We are in the process of implementing a number of measures to address these
        material weaknesses identified, including: (i) hiring additional accounting and
        financial reporting personnel with U.S. GAAP and SEC reporting experience, (ii)
        expanding the capabilities of existing accounting and financial reporting
        personnel through continuous training and education in the accounting and
        reporting requirements under U.S. GAAP, and SEC rules and regulations, (iii)
        developing, communicating and implementing an accounting policy manual for
        our accounting and financial reporting personnel for recurring transactions and
        period-end closing processes, and (iv) establishing effective monitoring and
        oversight controls for non-recurring and complex transactions to ensure the
        accuracy and completeness of our company's consolidated financial statements
        and related disclosures.

                                                 29
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 30 of 96 PageID #: 30




         66.     In fact, at the time of the IPO, Defendants portrayed any control deficiency as a

 mere potential risk or contingency that might affect the Company at some unknown time in the

 future, rather than a continuing weakness that was continuing to plague Luckin and render it un-

 investable. As evidence of this, the related risk disclosure in the IPO Registration Statement

 stated, in part, the following:

         If we fail to implement and maintain an effective system of internal controls
         to remediate our material weaknesses over financial reporting, we may be
         unable to accurately report our results of operations, meet our reporting
         obligations or prevent fraud, and investor confidence and the market price of
         the ADSs may be materially and adversely affected.

         Prior to this offering, we have been a private company with limited accounting
         and financial reporting personnel and other resources with which we address our
         internal control over financial reporting. In connection with the audit of our
         consolidated financial statements as of and for the year ended December 31, 2018,
         we and our independent registered public accounting firm identified two material
         weaknesses in our internal control over financial reporting. As defined in the
         standards established by the U.S. Public Company Accounting Oversight Board,
         or PCAOB, a "material weakness" is a deficiency, or combination of deficiencies,
         in internal control over financial reporting, such that there is a reasonable
         possibility that a material misstatement of the annual or interim financial
         statements will not be prevented or detected on a timely basis.

         The material weaknesses identified are our company's lack of sufficient
         accounting and financial reporting personnel with requisite knowledge and
         experience in application of U.S. GAAP and the Securities and Exchange
         Commission, or the SEC, rules, and lack of financial reporting policies and
         procedures that are commensurate with U.S. GAAP and the SEC reporting
         requirements. We are in the process of implementing a number of measures to
         address the material weaknesses and deficiencies that have been identified. See
         "Management's Discussion and Analysis of Financial Condition and Results of
         Operations—Internal Control Over Financial Reporting." However, we cannot
         assure you that these measures may fully address the material weaknesses and
         deficiencies in our internal control over financial reporting or that we may
         conclude that they have been fully remediated.

                                          *      *      *

         During the course of documenting and testing our internal control procedures, in
         order to satisfy the requirements of Section 404, we may identify other

                                                30
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 31 of 96 PageID #: 31




        weaknesses and deficiencies in our internal control over financial reporting. If we
        fail to maintain the adequacy of our internal control over financial reporting,
        as these standards are modified, supplemented or amended from time to time,
        we may not be able to conclude on an ongoing basis that we have effective
        internal control over financial reporting in accordance with Section 404.
        Generally speaking, if we fail to achieve and maintain an effective internal control
        environment, it could result in material misstatements in our financial statements
        and could also impair our ability to comply with applicable financial reporting
        requirements and related regulatory filings on a timely basis. As a result, our
        businesses, financial condition, results of operations and prospects, as well as the
        trading price of the ADSs, may be materially and adversely affected.
        Additionally, ineffective internal control over financial reporting could expose us
        to increased risk of fraud or misuse of corporate assets and subject us to
        potential delisting from the stock exchange on which we list, regulatory
        investigations and civil or criminal sanctions. We may also be required to restate
        our financial statements from prior periods.

        67.     A significant amount of the IPO Registration Statement and Prospectus was

 dedicated to providing investors with purported Risk Disclosures, almost 40 pages of which

 filled the Prospectus. Many of these purported disclosures were generic in nature and applied

 equally as well to any company engaged in almost any business, as it did to Luckin, or they were

 generic in that they applied to almost any competitor of the Company. Where Luckin did provide

 Company-specific risk disclosures many were materially false because they presented as mere

 contingencies, actual problems and deficiencies that existed at the Company at the time of the

 Initial Public Offering in May 2019.

        68.     For example, the Company stated that its limited operating history was another

 mere potential risk or contingency that could create future problems at Luckin, or that could have

 negative consequences for investors in the unknown future, in part, as follows:

        Our limited operating history may not be indicative of our future growth or
        financial results and we may not be able to sustain our historical growth
        rates.

        We commenced our operations in October 2017 and have achieved rapid growth
        since our inception. As of March 31, 2019, we operated 2,370 stores in 28 cities
        in China and had over 16.8 million cumulative transacting customers. However,

                                                31
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 32 of 96 PageID #: 32




        our limited operating history may not be indicative of our future growth or
        financial results. There is no assurance that we will be able to maintain our
        historical growth rates in future periods. Our growth rates may decline for any
        number of possible reasons and some of them are beyond our control, including
        decreasing customer spending, increasing competition, declining growth of
        China's coffee industry or China's food and beverage sector in general, emergence
        of alternative business models, or changes in government policies or general
        economic conditions. We will continue to expand our store network and product
        offerings to bring greater convenience to our customers and to increase our
        customer base and number of transactions. However, the execution of our
        expansion plan is subject to uncertainty and the total number of items sold and
        number of transacting customers may not grow at the rate we expect for the
        reasons stated above. If our growth rates decline, investors' perceptions of our
        business and prospects may be adversely affected and the market price of the
        ADSs could decline. In addition, since our business model is innovative in
        China's coffee industry, it increased the difficulty in evaluating our business and
        future prospects based on our historical operational or financial result.

        69.     Thus, despite purportedly being on the verge of breaking even at the time of the

 IPO, the Company stated that it might continue to experience losses in the future, and this was a

 possible foreseeable risk that investors might continue to face. As evidence of this, the

 Registration Statement and Prospectus stated, in part, the following:

        We have incurred significant net losses since our inception and we may
        continue to experience significant net losses in the future.

        We have incurred significant net losses since our inception in June 2017. For the
        period from June 16, 2017 (inception date) to December 31, 2017, the year ended
        December 31, 2018 and the three months ended March 31, 2019, we incurred net
        loss of RMB56.4 million, RMB1,619.2 million (US$241.3 million) and
        RMB551.8 million (US$82.2 million), respectively, primarily attributed to the
        expenses in relation to the startup and fast expansion of our business.

        We intend to further increase our brand awareness, expand our customer base and
        store network, and expect to continue to invest heavily in offering discounts and
        deals and other aspects of our business, especially sales and marketing expenses,
        in the foreseeable future as we continue to expand our store network and our
        product offerings. In addition, our net revenues will be impacted by various
        factors, including the performances of our stores, level of discounts we offer for
        different products, competitive landscape, customer preference and
        macroeconomic and regulatory environment. Therefore, our revenues may not
        grow at the rate we expect and it may not increase sufficiently to offset the



                                                 32
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 33 of 96 PageID #: 33




        increase in our expenses. We may continue to incur losses in the future and we
        cannot assure you that we will eventually achieve our intended profitability.

        70.       Regarding the purported rapid growth that was fueling investor interest in the

 Company at the time of the IPO, the Registration Statement and Prospectus stated that it was

 another contingent risk that Luckin management might not be able to manage such growth and

 expansion. As evidence of this, the Registration Statement and Prospectus stated, in part, the

 following:

        If we are unable to successfully manage our rapid growth, our business and
        prospects may be materially and adversely affected.

        As we continue to grow rapidly, we will continue to encounter challenges in
        implementing our managerial, operating and financial strategies to keep up with
        our growth. The major challenges in managing our business growth include,
        among other things:

              •   effectively identifying and securing locations for new stores and
                  managing the daily operations of our stores. See "—We may be
                  unsuccessful in operating our stores" for more details;

              •   controlling incurred costs in a competitive environment;

              •   effectively managing our supply chain and ensuring our third-party
                  suppliers continue to meet our quality and other standards and satisfy
                  our future operations' needs;

              •   maintaining and upgrading our technology systems in a cost-effective
                  manner;

              •   attracting, training and retaining a growing workforce to support our
                  operations;

              •   implementing a variety of new and upgraded internal systems and
                  procedures as our business continues to grow; and

              •   ensuring full compliance with relevant laws and regulations.

        All efforts to address the challenges of our growth require significant managerial,
        financial and human resources. We cannot assure you that we will be able to
        execute managerial, operating and financial strategies to keep up with our growth.
        If we are not able to manage our growth or execute our strategies effectively, our

                                                  33
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 34 of 96 PageID #: 34




        growth may slow down and our business and prospects may be materially and
        adversely affected.

        71.    Despite the certain scrutiny, which was foreseeable at the time of the IPO given

 the true undisclosed condition of the Company, the Registration Statement and Prospectus stated

 that such critical scrutiny of Luckin was again, a mere contingency uncertain to occur at some

 unknown time. As evidence of this, the Registration Statement and Prospectus stated, in part, the

 following:

        We may increasingly become a target for public scrutiny, including
        complaints to regulatory agencies, negative media coverage, and malicious
        allegations, all of which could severely damage our reputation and materially
        and adversely affect our business and prospects.

        Publicity about our business creates the possibility of heightened attention from
        the public, regulators and the media. Heightened regulatory and public concerns
        over customer protection and customer safety issues may subject us to additional
        legal and social responsibilities and increased scrutiny and negative publicity over
        these issues, due to our large number of transactions and continued business
        expansion. Any negative report regarding our business, financial condition and
        results of operations could damage our brand image and severely affect the sales
        of our products and possibly lead to product liability claims, litigations or
        damages. In addition, improper behaviors or statements of our spokespersons,
        endorsers and other celebrities we have cooperated with and our employees may
        result in substantial harm to our brand, reputation and operations. There is no
        assurance that we would not become a target for regulatory or public scrutiny in
        the future or that scrutiny and public exposure would not severely damage our
        reputation as well as our business and prospects.

                   Materially False and Misleading Statements Contained in
                 the Secondary Offering Prospectus & Registration Statement

        72.    Having raised over $645 million from its IPO only months before, and having

 artificially inflated those shares to as high of over $45 per share on January 9, 2020, the

 following day, January 10, Luckin conducted its Secondary Offering of 13.8 million ADS shares

 priced at $42.00 each. In addition, the Underwriters also received a 30-day option to purchase up

 to an additional 2.02 million ADS shares from the Company and Selling Shareholders to cover



                                                34
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 35 of 96 PageID #: 35




 over-allotments (1.35 million by the Company and 720,000 by Selling Shareholders). 6 Gross

 proceeds from the sale of these ADS, including the oversubscription allotments, totaled over

 US$ 666.54 million – with over $230 million realized by the Selling Shareholders. On January

 13, 2020, the first trading day following the Secondary Offering, shares of the Company traded

 to $47.66. Over the two trading days, over 46.5 million shares traded in a highly efficient

 market. 7

        73.    The Luckin Secondary Offering was made through an underwriting syndicate led

 by Credit Suisse, Morgan Stanley, CICC and Haitong. In connection with the Initial Public

 Offering, Underwriters received proceeds of at least $23.329 million.

        74.    The January 7, 2020 Form F-1 Registration Statement was signed by Defendants

 Lu, Qian, J. Liu, Guo, Li, E. Liu, Schakel, Shao and Meier.

        75.    In connection with the January 2020 Secondary Offering, on January 7, 2020,

 Defendants filed with the Securities and Exchange Commission, pursuant to Form F-1, a

 Registration Statement in connection with the ultimate registration for sale of 15.87 million


 6
   On January 17, 2020, Luckin announced the full exercise of the Underwriters Option to
 purchase additional American Depositary Shares pursuant to the Secondary Offering, including
 the issuance of an additional 1.35 million ADSs, each representing eight Class A ordinary shares
 of the Company, and 0.72 million ADSs offered by the selling shareholder, at US$42.00 per
 ADS, pursuant to the exercise in full of the Underwriters’ Option. At the same time, the
 Company also announced the closing of the issuance of an additional US$60 million in aggregate
 principal amount of the previously announced concurrent offering of Convertible Senior Notes of
 the Company (the “Concurrent Note Offering”).
 7
   Concurrent with the January 2020 Secondary Offering of ADSs and pursuant to a separate
 Offering Memorandum, the Company also offered to qualified institutional buyers in reliance on
 the exemption from registration provided by Rule 144A under the Securities Act of 1933 as
 amended, or the Securities Act, and to certain non-U.S. persons in offshore transactions in
 reliance on Regulation S under the Securities Act, US$400,000,000 aggregate principal amount
 of Luckin’s 0.75% Convertible Senior Notes due 2025, or a total of US$460,000,000 aggregate
 principal amount of the notes if the initial purchasers in the Concurrent Convertible Note
 Offering exercise in full their option to purchase additional notes. Neither the offering of ADSs
 nor the offering of the Notes was contingent upon the consummation of the other transaction.
                                                35
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 36 of 96 PageID #: 36




 Luckin ADS shares. The initial Form F-1 listed the number of shares expected to be sold at only

 12 million. On January 9, 2020, however, the Company filed an Amendment to its Form F-1,

 pursuant to Form F-1MEF, which designated that an aggregate of 13,800,000 American

 Depositary Shares, representing 110,400,000 Class A Ordinary Shares of the Company, would

 be sold and, at the election of the Underwriters to the Offering, up to 2,070,000 additional

 American Depositary Shares, representing 16,560,000 Class A Ordinary Shares, would also be

 sold to the public in the Secondary Offering. Later, on January 10, 2020 in connection with the

 Secondary Offering, Defendants also filed with the SEC, pursuant to Form 424(B)4, a copy of its

 Prospectus that constituted part of the Form F-1 Registration Statement. The statements

 contained in the Form F-1 Registration Statement and the 424(B)4 Prospectus were both the

 same or substantially similar.

        76.     In addition to describing the terms and conditions of the Offering itself, the

 Secondary Offering Registration Statement and Prospectus contained statements that attested to

 the financial strength and well-being of the Company, as well as statements concerning Luckin’s

 internal controls and procedures, management systems, and its accounting and auditing

 procedures and policies.

        77.     The statements contained in the January 2020 Registration Statement and

 Prospectus were also the same or substantially similar to the statements contained in the May

 2019 Registration Statement and Prospectus, including such statements concerning the

 Company’s Internal Control Over Financial Reporting, Accordance with Generally Accepted

 Accounting Policies, other Critical Accounting Policies, Controls & Procedures and the

 purported Risk Disclosures that were then material to investors.




                                                36
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 37 of 96 PageID #: 37




            78.       In addition to the foregoing, the January 2020 Secondary Offering Prospectus and

 Registration Statement also purported to report financial results for the nine months ended

 September 30, 2019, as follows:


                                     For the nine months ended September 30,
                                                                          Notes    2018                 2019
                                                                                   RMB          RMB            US$
 Net revenues:

 Freshly brewed drinks
                                                                                    302,759     2,165,614       302,981
 Other products
                                                                                     44,249       642,662        89,912
 Others
                                                                                     28,254       120,940        16,920

 Total net revenues
                                                                                    375,262     2,929,216       409,813

 Cost of materials
                                                                                   (236,838)    (1,462,763)    (204,648)
 Store rental and other operating costs
                                                                                   (292,710)    (1,131,136)    (158,252)
 Depreciation expenses
                                                                                    (47,811)     (280,979)      (39,310)
 Sales and marketing expenses
                                                                                   (457,728)    (1,115,872)    (156,116)
 General and administrative expenses
                                                                                   (232,236)     (684,836)      (95,812)
 Store preopening and other expenses
                                                                                    (62,174)      (61,318)       (8,579)

 Total operating expenses
                                                                                  (1,329,497)   (4,736,904)    (662,717)

 Operating loss
                                                                                   (954,235)    (1,807,688)    (252,904)
 Interest income
                                                                                      3,716        47,538         6,651
 Interest and financing expenses
                                                                                      (7,982)     (24,098)       (3,371)
 Foreign exchange gain, net
                                                                                     15,627        29,741         4,161
 Other expenses
                                                                                      (6,288)       (2,092)          (293)
 Change in the fair value of warrant liability
                                                                           7           (991)        (8,322)      (1,164)

 Net loss before income taxes
                                                                                   (950,153)    (1,764,921)    (246,920)
 Income tax expense
                                                                                          —            —              —

 Net loss
                                                                                   (950,153)    (1,764,921)    (246,920)



                                                             37
         Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 38 of 96 PageID #: 38




             Add: accretion to redemption value convertible redeemable preferred shares
                                                                                                     12        (793,992)          (552,036)          (77,233)
             Add: deemed distribution to a certain holder of Series B Preferred Shares
                                                                                                                       —            (2,127)              (298)

             Net loss attributable to the Company's Ordinary Shareholders
                                                                                                             (1,744,145)       (2,319,084)          (324,451)




             Loss per share:

             Basic and diluted
                                                                                                     12             (2.81)            (1.54)            (0.22)

             Weighted average shares outstanding used in calculating basic and
              diluted loss per share:

             Basic and diluted
                                                                                                     12    620,975,275 1,502,999,505 1,502,999,505

             Other comprehensive loss, net of tax of nil:

             Foreign currency translation difference, net of tax of nil
                                                                                                                   7,732          100,824             14,106

             Total comprehensive loss
                                                                                                             (1,736,413)       (2,218,260)          (310,345)




                          79.           The January 2020 Secondary Offering Registration Statement and Prospectus also

             reported on purported “Key Operating Data,” for the nine months ended September 30, 2019, as

             follows:
                                                                                                     For the three months ended or as of
                                                               December 31,      March 31, June 30, September 30,       December 31, March 31, June 30, September 30,
                                                                   2017           2018      2018           2018             2018         2019      2019     2019
Total coffee stores                                                          9          290      624             1,189            2,073      2,370    2,963       3,680
  Pick-up stores                                                             4           83      356               903            1,811      2,163    2,741       3,433
  Relax stores                                                               5           15       22                45               86        109      123         138
  Delivery kitchens                                                          0          192      246               241              176         98       99         109
Cumulative number of transacting customers (in thousands)(1)              11.1        485.0  2,917.8           5,984.3         12,529.5   16,872.3 22,777.5    30,723.7
Average monthly transacting customers (in thousands)(2)                    4.0        179.5  1,207.6           1,877.4          4,325.9    4,402.0  6,166.0     9,339.7
Average monthly total items sold (in thousands)(3)                         8.6        487.5  4,001.0           7,760.3         17,645.1   16,275.8 27,593.0    44,244.6
  Freshly brewed drinks                                                    8.0        451.7  3,743.7           6,220.4         13,418.8   13,077.2 21,055.7    34,655.4
                                                                                                                                                                9,589.2
  Other products                                                           0.5         35.8    257.3           1,539.9          4,226.4    3,198.6  6,537.3




                          80.           The Registration Statement and Prospectus issued in connection with the IPO and

             Secondary Offering were negligently prepared and contained untrue statements of material fact

             and omitted to disclose facts necessary to make the statements contained therein not materially

             misleading. As investors ultimately learned following the end of the Class Period, the statements

                                                                                   38
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 39 of 96 PageID #: 39




 contained in Luckin’s May 2019 Prospectus issued in connection with the Company’s Initial

 Public Offering and incorporated into its Registration Statement, and those statements made in

 connection with the Registration of the Company’s January 2020 Secondary Offering, referenced

 above, were each materially false and misleading, for the following reasons, among others:

                (a)     At the time of the IPO and throughout the relevant period, it was not true

 that the Company’s purported success was the result of management’s ability to manage its rapid

 growth and expansion when, in fact, throughout the relevant period, Defendants had artificially

 inflated the Company’s net revenues by as much as 40% for the year by engaging in fraudulent

 financial reporting and fraud;

                (b)     At the time of the IPO and throughout the relevant period , it was not true

 that Defendants had mediated past control and reporting deficiencies such that it was reasonable

 for investors to buy ADS shares of the Company or such that the risk disclosures warned of the

 true risks involved in investing in Luckin at that time;

                (c)     At the time of the IPO and throughout the relevant period , Defendants had

 presented a financial statement and balance sheet that had each materially overstated the

 Company’s profitability by under-reporting the costs necessary to install within the Company the

 necessary systems of internal financial and operational control, and control over financial

 reporting, and by failing to make proper, timely adjustments to the Company’s operational and

 financial reports;

                (d)     At the time of the IPO and throughout the relevant period , it was also not

 true that Luckin contained adequate systems of internal operational or financial controls, such

 that Luckin’s reported financial statements could be assured to be true, accurate or reliable;




                                                  39
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 40 of 96 PageID #: 40




                (e)    As a result of the foregoing, at the time of the IPO and throughout the

 relevant period, it also was not true that the Company’s financial statements and reports were

 prepared in accordance with GAAP and SEC rules; and

                (f)    As a result of the aforementioned adverse conditions that Defendants

 failed to disclose, at the time of the IPO and throughout the relevant period, Defendants lacked

 any reasonable basis to claim that the Company was operating according to plan, or that Luckin

 could achieve guidance sponsored and/or endorsed by Defendants.

                          Defendants’ Materially False and Misleading
                           Statements Made During the Class Period

        81.     The Class Period for claims arising under §10-b of the Securities Exchange Act of

 1934 begin on May 17, 2019, the date that shares of the Company commenced trading on the

 Nasdaq, and the date that Defendants filed the Form 424(B)4 Prospectus that formed part of the

 previously filed Registration Statement.

        82.     In total, having sold over $645 million of Company shares to the public pursuant

 to a materially false and misleading Registration Statement and Prospectus in connection with

 the May 17, 2019 IPO, which Defendants also knew or recklessly disregarded were false and

 misleading at the time of the IPO, for the reasons stated below, infra in ¶¶98-99, Defendants next

 embarked on a scheme and illegal course of conduct whereby they attempted to artificially

 inflate and maintain the price of Luckin shares by issuing an additional series of materially false

 and misleading statements that Defendants also knew or recklessly disregarded were materially

 false and misleading at the time of publication. The artificial inflation in the price of Luckin

 shares also allowed the officers and directors of the Company, including certain of the

 Defendant(s) named herein, to sell over $230 million of their artificially inflated Luckin shares




                                                 40
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 41 of 96 PageID #: 41




 while in possession of material adverse, non-public information about the Company during the

 Class Period.

        83.      As evidence of the additional materially false and misleading statements made by

 Defendants during the Class Period which they knew or recklessly disregarded was false and

 misleading at such time, on August 14, 2019, Defendants published a release that purported to

 announce results for 2Q:19, the period ended June 30, 2019. In addition to announcing that

 purported net revenues from products increased over 698% yr/yr with 5.9 million new customers

 purportedly acquired during 2Q:19. This release also stated that Luckin was “approaching” the

 critical metric of store-level break-even and provided other purported information to investors, in

 part, as follows:

        Company Approaching Store Level Break-Even Point

        Luckin Coffee Inc. Announces Unaudited Second Quarter 2019 Financial Results

        BEIJING, Aug. 14, 2019 (GLOBE NEWSWIRE) -- Luckin Coffee Inc. (“Luckin
        Coffee” or the “Company”) (NASDAQ: LK), a pioneer of a technology-driven
        new retail model to provide coffee and other products of high quality, high
        affordability, and high convenience to customers, today announced its unaudited
        financial results for the second quarter ended June 30, 2019.

        SECOND QUARTER 2019 HIGHLIGHTS
        •     Total net revenues from products in the quarter were RMB870.0 million
              (US$126.7 million), representing an increase of 698.4% from RMB109.0
              million in the same quarter of 2018.

        •   Cumulative number of transacting customers increased to 22.8 million from
            2.9 million as of the end of the second quarter of 2018. During the second
            quarter of 2019, the Company acquired 5.9 million new transacting customers.

        •   Average monthly transacting customers in the quarter were 6.2 million,
            representing an increase of 410.6% from 1.2 million in the second quarter of
            2018.

        •   Average monthly total items sold in the quarter were 27.6 million, representing
            an increase of 589.7% from 4.0 million in the second quarter of 2018.



                                                 41
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 42 of 96 PageID #: 42




       •    Total number of stores at the end of the quarter were 2,963 stores, representing
            an increase of 374.8% from 624 stores at the end of the second quarter of 2018.

       •    Store level operating loss in the quarter was RMB55.8 million (US$8.1
            million), decreasing from a loss of RMB81.7 million in the second quarter of
            2018.

        84.       In addition to the foregoing, Defendant Qian, Chief Executive Officer of Luckin,

 used this release to condition investors to believe that the Company was executing against its

 plan and that Luckin was maintaining adequate systems of financial and operational internal

 controls as it expanded rapidly. As evidence of this, the release quoted Defendant Qian, in part,

 as follows:

        “We are pleased with the performance of our business as we continue to execute
        against our long-term growth plan,” said [Defendant] Qian... “Total net revenues
        from products sold increased 698.4% year-over-year, driven by a significant
        increase in transacting customers, an increase in the average number of items
        purchased by our transacting customers and higher effective selling prices. We
        believe this is the result of our distinguished value proposition of delivering our
        customers high quality, high convenience and high affordability.”

        [Defendant] Qian continued, “At the same time we have substantially reduced our
        store operating loss as a percentage of net revenues as a result of benefits of scale
        and increased bargaining power, operating efficiency from technology, and higher
        store throughput, and we are on track to reach our store level break-even point
        during the third quarter of 2019.”

        85.       The August 14, 2019 releases also contained a purported summary of the

 Company’s 2Q:19 Financial Results, in part, as follows:

        SECOND QUARTER 2019 UNAUDITED FINANCIAL RESULTS

        Total net revenues were RMB909.1 million (US$132.4 million) in the second
        quarter, representing an increase of 648.2% from RMB121.5 million in the second
        quarter of 2018. Net revenues growth was primarily driven by a significant
        increase in the number of transacting customers, an increase in effective selling
        prices, and the number of products sold.

        •      Net revenues from freshly brewed drinks were RMB659.2 million (US$96.0
               million), representing 72.5% of total net revenues in the second quarter of



                                                 42
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 43 of 96 PageID #: 43




           2019, compared to RMB100.5 million, or 82.7% of total net revenues, in the
           second quarter of 2018.

       •   Net revenues from other products were RMB210.8 million (US$30.7 million),
           representing 23.2% of total net revenues in the second quarter of 2019,
           compared to RMB8.4 million, or 7.0% of total net revenues, in the second
           quarter of 2018.
       •   Other revenues, which mainly include delivery fees, were RMB39.1 million
           (US$5.7 million), representing 4.3% of total net revenues in the second
           quarter of 2019, compared to RMB12.5 million, or 10.3% of total net
           revenues, in the second quarter of 2018.
       •   Total operating expenses were RMB1,598.8 million (US$232.9 million),
           representing an increase of 243.9% from RMB465.0 million in the second
           quarter of 2018. The increase in operating expenses was in line with business
           expansion. Meanwhile, operating expenses as a percentage of net revenues
           decreased to 175.9% in the second quarter of 2019 from 382.7% in the second
           quarter of 2018, mainly driven by increased economies of scale and the
           Company’s technology-driven operations.
       •   Cost of materials were RMB465.8 million (US$67.9 million), representing an
           increase of 514.8% from RMB75.8 million in the second quarter of 2018, in
           line with the increase in sales of products.
       •   Store rental and other operating costs were RMB371.5 million (US$54.1
           million), representing an increase of 271.7% from RMB99.9 million in the
           second quarter of 2018, mainly due to increases in the number of stores and
           headcount.
       •   Depreciation expenses were RMB88.5 million (US$12.9 million),
           representing an increase of 491.0% from RMB15.0 million in the second
           quarter of 2018, mainly due to increases in depreciation of leasehold
           improvements and purchases of operating equipment.\
       •   Sales and marketing expenses were RMB390.1 million (US$56.8 million),
           representing an increase of 119.1% from RMB178.1 million in the second
           quarter of 2018, mainly due to increases in advertising expenses and delivery
           expenses as the Company launched new marketing initiatives and entered into
           new cities. Furthermore, free product promotion expenses increased in line
           with the growth of new transacting customers.

       •   General and administrative expenses were RMB265.8 million (US$38.7
           million), representing an increase of 254.8% from RMB74.9 million in the
           second quarter of 2018. The increase in general and administrative expenses
           was mainly driven by business expansion, costs related to the Company’s
           Initial Public Offering (“IPO”), and share-based compensation to senior
           management.


                                              43
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 44 of 96 PageID #: 44




        •     Store preopening and other expenses were RMB17.2 million (US$2.5
              million), representing a decrease of 19.4% from RMB21.3 million in the
              second quarter of 2018, mainly due to decreased rental costs before opening
              as a result of improved efficiency for new store openings.

        86.      In addition to the foregoing, the August 14, 2019 release contained additional

 purported financial and operational results including, in part, the following:

        Operating loss was RMB689.7 million (US$100.5 million) compared to
        RMB343.4 million in the second quarter of 2018. Non-GAAP operating loss was
        RMB619.3 million (US$90.2 million) compared to RMB343.4 million in the
        second quarter of 2018. For more information on non-GAAP financial measures,
        please see the section of “Use of Non-GAAP Financial Measures” and the table
        captioned “Reconciliation of Non-GAAP Measures to the Most Directly
        Comparable GAAP Measures” set forth at the end of this press release.

        Net loss was RMB681.3 million (US$99.2 million) compared to RMB333.0
        million in the second quarter of 2018. Non-GAAP net loss was RMB610.8
        million (US$89.0 million) compared to RMB333.0 million in the second quarter
        of 2018.

        Basic and diluted net loss per ADS was RMB6.56(US$0.96) compared to a loss
        of RMB23.04 in the second quarter of 2018. Non-GAAP basic and diluted net
        loss per ADS was RMB3.28(US$0.48) compared to a loss of RMB6.80 in the
        second quarter of 2018.

        Net cash used in operating activities was RMB375.2 million (US$54.7 million)
        compared to RMB196.0 million in the second quarter of 2018. The increase was
        primarily driven by an increase in operating expenses as a result of expansion of
        the Company’s business operations.

        Cash and cash equivalents and short-term investments were RMB6,051.2 million
        (US$881.5 million) as of June 30, 2019, compared to RMB1,761.0 million as of
        December 31, 2018. The increase was primarily driven by the net proceeds of
        US$158.8 million from the issuance of Series B-1 convertible redeemable
        preferred shares in April 2019 to certain investors and the net proceeds of
        US$657.2 million from the IPO and the concurrent private placement.

        87.      The August 14. 2019 Release also contained purported forward Guidance as

 follows:

        GUIDANCE




                                                  44
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 45 of 96 PageID #: 45




         For the third quarter ending 30 September 2019, the Company expects net
         revenues from products to be between RMB1.35 billion and RMB1.45 billion.
         This forecast reflects the Company’s current and preliminary views, which are
         subject to change.

         88.     The same day, August 14, 2019, in addition to key financial information

 purporting to reflect the quarterly performance of the Company, Defendants also filed Luckin’s

 2Q:19 Earnings Release with the SEC pursuant to Form 6-K, signed by Defendant Schakel as

 Chief Financial Officer and Chief Strategy Officer of the Company.

         89.     Also on August 14, 2019, Defendants Lu (Chairman), Qian (CEO) and Schakel

 (CFO & CSO) each participated in the Company’s regularly scheduled quarterly conference call

 for analysts and investors. 8 During this call, Defendant Lu stated, in part, the following:

         Charles Lu
         Okay, thank you, Bill. And I welcome everyone to our second quarter 2019
         earnings conference call. First, I would like to congratulate the team on a strong
         performance during the second quarter. I'm very pleased with the progress we
         have made across all of our key metrics. I will also like to thank all our investors
         and partners for their support. The Chinese coffee market is highly
         underpenetrated. With our distinguished value propositions of high quality, high
         affordability and high convenience, we believe we have addressed the pain point
         for the Chinese coffee market, which will be we have -- we have significantly
         increased mass market consumption for coffee. We are very excited about those
         opportunities ahead of us and are very focused on a step-by-step execution.

         90.     Immediately after reading his introductory remarks, Defendant Lu turned the call

 over to Defendant Qian to discuss detailed second quarter results. At that time, Defendant Qian

 stated, in part, the following:

         Jenny Qian
         Thank you, all, for attending Luckin Coffee's first earnings call after our
         successful IPO. It is a good quarter to have the opportunity to interact with you
         and discuss our performance during the second quarter. I'd like first to take this

 8
   Conference Call Participants, included analysis from each of the Underwriter brokerages
 including: Tony Wang - Credit Suisse; Lillian Lou - Morgan Stanley; Eric Gonzalez - KeyBanc
 Capital Markets; Ro Chen – CICC; Billy Leung - Haitong International; and Vincent Yu –
 Needham & Company.

                                                  45
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 46 of 96 PageID #: 46




        opportunity to thank all of our investors, partners and our customers for their
        tremendous trust and support. Thanks to you, we have been able to rapidly expand
        our operations and are on-track to be the largest coffee network by number of
        stores by the end of this year.

        Please, beginning with Slide 4, we are very pleased with our results during the
        second quarter. Net revenues from product grew around 700% compared to last
        year. And we experienced more normalized growth compared to our seasonally
        lower first quarter, which was impacted by the Chinese New Year holiday.
        Revenue growth was driven by a significant increase in transacting customers and
        increase in the average number of items purchased by our transacting customers
        as well as high effective selling prices.

        We believe this is the result of our distinguished value proposition by delivering
        our customers high quality, high convenience and high affordability. At the same
        time, we substantially reduced our store operating loss at the percentage of net
        revenues as the result of, first, benefits of scale and increased bargaining power;
        second, operating efficiency from technology; and third, higher stock throughput.
        Our CFO, Reinout, will speak today in our financial performance in more detail
        later. But now, I'm pleased to say, we are now on-track to reach our level
        breakeven at some point during the third quarter.

        91.                  Slide 4 of the 2Q:19 Investor Presentation showed the following:



                                                                                                              Total net revenue from products(1)                                                          Store level operating loss(2)
                                                                                                                                   RMB870.0mn                                                                   RMB(55.8)mn
                               Financial
                                Metrics                                                                                    +698.4% YoYincrease                                                          (6.4)% store level loss margin(3)


                                                                                                                                      Store footprint                                                 Cumulative transacting customers(5)
                                                                                                                                  2,963              stores(4)                                                     ~22.8mn
                                                                                                                        +593 net new stores QoQ                                                          +5.9mn new customers QoQ

                               Operational                                                                    Average monthly total items sold(6)                                                    Average monthly transacting customers(7)
                                 Metrics                                                                                               ~27.6mn items                                                                ~6.2mn
                                                                                                                              +589.7% YoY increase                                                           +410.6% YoY increase

           Notes:
           (1)      Calculated as the sum of net revenues from freshly brewed drinks and net revenues from other products
           (2)      Calculated by deducting cost of materials, store rental & other operating costs and depreciation expenses from net revenues from freshly brewed drinks and from other products
           (3)      Calculated by dividing store level operating loss by total net revenue from products
           (4)      Number of stores as of June 30th, 2019
           (5)      Number of cumulative transacting customers refers to the total number of transacting customers since our inception
           (6)      Calculated by dividing the total number of items sold during the quarter by three
           (7)      The number of average monthly transacting customers in the three months during the quarter




        92.                  Defendant Qain continued through the presentation and presented additional

 analysis of more graphic data, in part, as follows:

        As can be seen on Slide 5, we nearly doubled our net new store openings, which
        is 593 new stores in the second quarter on a sequential basis. We entered into 12
        new cities in five new provinces. And also, you can see the breakdown of our

                                                                                                                                                            46
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 47 of 96 PageID #: 47




        store counts. We continue to place strategic focus on the development of pick-up
        stores, which not only provide high convenience for our customers but also
        provide us with significant costs advantages.
        Finally, we remain on-track to become the largest coffee network in China in
        terms of number of stores by the end of 2019. Please turn to Slide 6. Brand -- as
        mentioned earlier, we completed our IPO on NASDAQ in May this year. Our
        brand benefitted from additional awareness and global recognition. On the back of
        our IPO, we launched a nationwide campaign, the declaration of Luckin Coffee to
        advocate a coffee cartel in China, educate the consumers on coffee consumption
        and strengthen our brand identity.
                                                                             *   *    *
        All in all, we are very happy with our results in the second quarter. Our revenue
        growth and technology-enabled business model has created barriers to entry
        providing us with a sustainable competitive advantage. I look forward to updating
        you on our progress in the near future.

        93.           Slide 5 of the 2Q:19 Investor Presentation showed the following:

              On track to become #1 coffee network in China by the end of 2019

                                              Net new store openings
                                                Increased by ~ 100% QoQ
                                                                     593


                                                                                                                                        Beijing        Liaoning
                                               297
                                                                                                                                    Hebei         Tianjin
                                                                                                                               Shanxi
                                              1Q2019                2Q2019                                                                 Shandong

                                                                                                                         Shaanxi
                                                                                                                                   Henan          Jiangsu

                                                                                                                                                            Shanghai
                                Strategic focus on pick-up stores                                          Sichuan
                                                                                                                      Chongqing Hubei       Anhui

                                                                                                                                                    Zhejiang
                                                                                                                                        Jiangxi
                                                                                                                               Hunan
                                                                                          200+ stores                Guizhou                  Fujian
                                                                                          101-200 stores   Yunnan
                                                                                                                                   Guangdong
                                                                                          51-100 stores

                                                                                          0-50 stores
                                                                                          Municipalities




              Note:
              (1)     Since March 31st,2019
                                                                                                                                                                       5




        94.           Defendant Qian next turned the Presentation over to Defendant Schakel, CFO and

 CSO, who also purported to discuss the details of Luckin’s 2Q:19 financial performance, and

 who also stated, in part, the following:

        Reinout Schakel

                I will discuss our financial results for Q2 in some more detail. If we move
        to Slide 11, you can see that our operating growth in the second quarter regained
        momentum from a seasonally slower first quarter that was impacted by Chinese

                                                                                 47
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 48 of 96 PageID #: 48




       New Year holiday season. I'd highlight our average monthly items sold metric in
       particular, which saw returned to a more normalized growth trend. During the
       second quarter of 2019, we saw nearly as many items as in full year 2018, which
       illustrates our rapid expansion.

       Our net revenue breakdown can be found on Slide 12. Net revenue from products
       grew just under 700% year-over-year and 95% sequentially driven by more
       transacting customers, an increase in the number of items purchased per
       transacting customers and higher effective selling prices, which we calculated by
       dividing our net revenues from products by the total number of items transacted
       during the period. It is worth noting that net revenues from other products as a
       percentage of total net revenues increased significantly to 23.2%, our highest
       quarterly contribution to-date as we expanded our product offering. At the same
       time, we further reduced our cost base and significantly reduce our store level loss
       as a percentage of net revenues from products to negative 6% during the quarter
       from a loss of negative 75% during the same period last year.

       As Jenny mentioned earlier, we remain on-track to reach our store level
       breakeven point at some point during the third quarter of 2019. Reduction of our
       store level costs is best illustrated on Slide 13. As you can see, we have further
       reduced our per cup cost to RMB11.1 from RMB18.1 during Q2 2018. This is
       largely driven by benefits of scale and increased bargaining power, operating
       efficiency from technology and higher store throughput.

       95.                      Slide 11, 12 and 13 of the 2Q:19 Investor Presentation showed the following:

        Strong growth resumed after seasonally low Q1 2019

        Number of stores                                                                                     Cumulative number of transacting customers(1)                    Average monthly items sold(2)
                                                                                                             (in thousands)                                                   (in thousands)




                                                                                                                                                                     22,777                                                    27,593
                                                                                         2,963


                                                                          2,370                                                                             16,872
                                                          2,073                                                                                                                                              17,645
                                                                                                                                                                                                                      16,276
                                                                                                                                                   12,530


                                          1,189

                                                                                                                                         5,984                                                      7,760
                            624
                                                                                                                                 2,918                                                     4,001
            290
                                                                                                                  485                                                            488
           As of           As of           As of          As of           As of           As of                  As of           As of    As of     As of    As of    As of     1Q2018     2Q2018   3Q2018   4Q2018   1Q2019   2Q2019
          1Q2018          2Q2018          3Q2018         4Q2018          1Q2019          2Q2019                 1Q2018          2Q2018   3Q2018    4Q2018   1Q2019   2Q2019



        Notes:
        (1)      Number of cumulative transacting customers refers to the total number of transacting customers since our inception
        (2)      Calculated by dividing the total number of items sold during the quarter by three                                                                                                                                      11




                                                                                                                                                  48
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 49 of 96 PageID #: 49



             Rapid improvement in profitability and store level break-even within reach



             Net revenues                                                                                                       Store level profit margin(2)                                                                                        Non-GAAP net profit margin(3)
             (RMB in millions)

                            Other revenue(1)                                                                                                                                                                          (6%)
                                                                                                                                                                                                                                                                                                               (67%)
                            Product revenue from others
                            Product revenue from freshly-brewed drinks                                                                                                                                                                                                                                (114%)
                                                                                                                                                                                                                                                                                             (140%)
                                                                                                    39
                                                                                                                                                                                                                                                                                    (201%)
                                                                                                   211                                                                               (46%) (44%)
                                                                                                                                                                     (55%)
                                                                                                                                                                                                                                                                     (274%)


                                                                   27              33                                                             (75%)
                                                                    91             84
                                                                                                  659
                                                   14
                                                   34
                                                                  347             361
                                    13
                                    8              193
                     2             101                                                                                            (206%)                                                                                                              (1,021%)
                   1 10




             (3)       Calculated as non-GAAP net loss (by adjusting net loss for non-cash share-based compensation and change in the fair value of warrant liability) divided by net revenues (including other revenue)
                                                                                                                                                                                                                                                                                                                          12




       One cup costs – freshly brewed drinks
                                                        One cup costs(1)                                                                                                                                                               Cost breakdown
               (RMB)                                                                                                                                                                                                                                                Store rental and operating
                                                                                                                                                             Cost of raw materials(3)                                                                                       expenses(4)
                    28.0                                                                                                                               (RMB)                                                               Reduction of                         (RMB)                                      Higher operating
                                                                                                                                                                                                                           wastage                                                                         efficiency
                                                                                                                                                                                                                                                                         8.3

                                                                                                                                                                6.6                                                        Enhanced                                                                        More items sold
                                                                                                                                                                                                                           bargaining power                                                                per store per day
                                         18.1                                                                                                                                                  4.8
                                                            16.4                                                                                                                                                                                                                             4.5
                                                                                                                                                                                                                                                                                                           More efficient
                                                                                13.0                13.3                                                                                                                                                                                                   staff scheduling
                                                                                                                         11.1
                                                                                                                                                             2Q2018                        2Q2019                                                                    2Q2018              2Q2019

                                                                                                                                                                                              (5)
                                                                                                                                                                       Depreciation                                                                                  Low value consumables,
                                                                                                                                                                                                                                                                         logistic, storage(6)
                                                                                                                                                       (RMB)                                                                                                    (RMB)
                   1Q2018             2Q2018              3Q2018              4Q2018             1Q2019              2Q2019                                                                                                More items sold                                                                 Operating
                                                                                                                                                                                                                           per store per day                                                               efficiency
                                                                                                                                                                                                                                                                         1.9
                              Number of items per store per day(2)                                                                                                                                                                                                                                         Economies of
                                                                                                                                                                 1.2                                                                                                                                       scale
                                                                                                                                                                                               1.1
                                                                                                                                                                                                                                                                                             0.7           Enhanced
                    109                 292                 285                 361                 244                 345                                                                                                                                                                                bargaining power

                                                                                                                                                             2Q2018                        2Q2019                                                                    2Q2018              2Q2019
                   1Q2018            2Q2018              3Q2018              4Q2018              1Q2019              2Q2019



       Notes:
       (1)         Calculated as (cost of raw materials of freshly brewed drinks + free product promotion expenses) / number of freshly brewed drinks sold + (low value consumables + storage fees + logistic fees + store rental + payroll + utilities and other store operating
                   expenses + depreciation expenses) / number of total items sold
       (2)         Calculated as the total number of items sold during the period / the average number of stores (beginning of period and end of period) / number of days during the period (assuming 30 days per month)
       (3)         Calculated as (cost of raw materials of freshly brewed drinks + free product promotion expenses ) / number of freshly brewed drinks sold
       (4)         Calculated as (cost of store rental expenses + payroll (storefront) + utilities and other store operating expenses) / number of total items sold




             96.                            Defendant Schakel continued his presentation and further discussed Luckin’s

 detailed 2Q:19 financial performance and stated, in part, the following:

             Store throughput measured as the average number of items sold per store per day
             increased to 345 items during the quarter from 292 items during the same period
             last year as we expanded our product offering and our transacting customers are
             buying our products more frequently. Moving to Slide 14, the percentage of
             delivery orders organically declined to 19.8% during Q2 2019. This reinforces the
             fact that Luckin is a pick-up model, not a delivery model. As many of you know,
             we utilized deliveries strategically. As we enter new markets, we typically opened
             centralized kitchens from where we deliver our orders to ensure high convenience

                                                                                                                                                                                   49
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 50 of 96 PageID #: 50




        from day one. We then used the data we collect for our delivery orders to
        highlight areas with high demands for our products, so-called heat maps. This
        information allows us to more precisely identify ideal locations to open up our
        pick-up stores.

        And as pick-up store density increases in a given market, we can replicate the
        convenience of delivery at a much lower cost. And this also explains the further
        reduction of net delivery subsidy to RMB0.8 per item during the quarter. If we
        move to Slide 15, as mentioned by Jenny, we have invested in our brand and
        further strengthened our brand identity during the quarter. Our total sales and
        marketing expenses in Q2 '19 amounted to RMB390.1 million versus RMB168.1
        million in Q1 2019. This represents close to 62% -- 63% of our total non-GAAP
        operating loss in the second quarter. Please note that our sales and marketing
        expenses do not include any of our promotions or coupons as these are already
        reflected in our net revenue from products. The increase in sales and marketing
        expenses is predominantly related to investments in advertising, which amounted
        to RMB245.4 million for the quarter from RMB43.7 million during the previous
        quarter. This, for us, is a very strategic investment at this stage of our
        development as we believe a strong brand will enable us to continue to attract and
        retain customers.

        And as you can see on this page, this has already resulted in strong growth of new
        transacting customers during the quarter. I would also like to point out that despite
        increased spending on sales and marketing year-over-year, new customer
        acquisition costs declined to around RMB48 in the second quarter from around
        RMB55 in the same period last year. This is largely due to benefits of scale,
        effective user engagement via our proprietary mobile app and a substantially
        higher number of transacting customers. At the same time, you can see from the
        chart on the right that the transaction value per customer per month for each
        cohort generally increases as each customer cohort matures. We believe this is a
        result of our distinguished value proposition and our very well-recognized brand.
        If we move to Page 16, you can see that we are very well-capitalized. Our
        liquidity, which includes cash and cash equivalents and short-term investments,
        exceeded RMB6 billion as of June 30, 2019. The increase in our liquidity was
        primarily driven by the net proceeds of the Series B investment, our successful
        IPO and the concurrent appraisement during the quarter. We also significantly
        improved our rate of operational cash burn to negative RMB375 million this
        quarter from negative RMB628 million during the previous quarter.

        97.     In concluding the 2Q:19 Earnings Presentation, Defendant Schakel provided

 purported forward guidance, in part, as follows:

        This brings us to the end of the presentation. As Charles and Jenny mentioned, we
        are very pleased with the results achieved during the second quarter of this year.
        In terms of our guidance for the third quarter ending September 30, 2019, we

                                                 50
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 51 of 96 PageID #: 51




        expect net revenues from products to be between RMB1.3 billion and RMB1.45
        billion, representing an increase of 495% and 539% year-over-year, respectively.

        98.     The statements contained in Luckin’s August 14, 2019 release and those

 statements contained in the Company’s Form 6-K, and those statements made by Defendants

 during the 2Q:19 quarterly Presentation for investors and analysts, also on August 14, 2019,

 referenced above, were each materially false and misleading when made, and were known by

 Defendants to be false at that time, or were recklessly disregarded as such thereby, for the

 following reasons, among others:

                (a)     At the time, it was not true that the Company’s purported success was the

 result of management’s ability to manage its rapid growth and expansion when, in fact,

 throughout the Class Period, Defendants had artificially inflated the Company’s net revenues by

 as much as 40% by engaging in fraudulent financial reporting and fraud;

                (b)     At the time, it was not true that Defendants had mediated past control and

 reporting deficiencies such that it was reasonable for investors to buy ADS shares of the

 Company or such that the risk disclosures warned of the true risks involved in investing in

 Luckin at that time;

                (c)     At the time, Defendants had presented a financial statement and balance

 sheet that had each materially overstated the Company’s profitability by under-reporting the

 costs necessary to instill within the Company the necessary systems of internal financial and

 operational control, and control over financial reporting, and by failing to make proper, timely

 adjustments to the Company’s operational and financial reports;

                (d)     At the time, it was also not true that Luckin contained adequate systems of

 internal operational or financial controls, such that Luckin’s reported financial statements could

 be assured to be true, accurate or reliable;

                                                 51
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 52 of 96 PageID #: 52




                (e)    As a result of the foregoing, at the time, it also was not true that the

 Company’s financial statements and reports were prepared in accordance with GAAP and SEC

 rules; and

                (f)    As a result of the aforementioned adverse conditions that Defendants

 failed to disclose, at the time, Defendants lacked any reasonable basis to claim that the Company

 was operating according to plan, or that Luckin could achieve guidance sponsored and/or

 endorsed by Defendants.

        99.     In addition to the foregoing, it was also false and misleading and was known to

 Defendants to be materially false at that time, or was recklessly disregarded as such thereby to

 make the specific representations identified above, for the following reasons, among others:

                (a)    As a result of Defendants fraudulent business practices that had already

 begun by the time of the IPO and continued throughout the Class Period, it was not true that

 Luckin stores were approaching the critical break-even level;

                (b)    As a result of Defendants fraudulent business practices that had already

 begun by the time of the IPO and continued throughout the Class Period, it was not true that

 Luckin had reported an almost 700% increase in revenues, when as much as 40% of those sales

 may have been fabricated;

                (c)    As a result of Defendants fraudulent business practices later identified by

 the Anonymous Report, published in January 2020, throughout the Class Period Defendants had

 artificially inflated the customer count and number of products sold at a material number of

 locations and, accordingly, all statements regarding such metrics were also materially false and

 misleading and were known to be false or recklessly disregarded as such thereby, at that time and

 throughout the Class Period;



                                                52
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 53 of 96 PageID #: 53




                (d)     As a result of the fraudulent accounting and lack of controls and

 procedures that existed at Luckin at that time and throughout the Class Period, it was materially

 false and misleading for Defendant Qain or Lu to represent that the performance of the

 Company’s business was continuing to execute according to a long-term growth plan;

                (e)     As a result of the material fabrication of revenues, Defendants had also

 overstated cash flows and understated the true cost of revenues and operating costs, accordingly

 all statements regarding such metrics were also materially false and misleading and were known

 to be false or recklessly disregarded as such thereby, at that time and throughout the Class

 Period; and

                (f)     As a result of the fraudulent artificial inflation of revenues and under

 reporting of costs and expenses, the graphic representations made by Defendants during the

 Company’s 2Q:19 Presentation for analysist and investors, as demonstrated in part herein, supra,

 were each materially false and misleading and were known to be false or recklessly disregarded

 as such thereby, at that time and throughout the Class Period.

        100.    As further evidence of additional materially false and misleading statements made

 by Defendants during the Class Period which they knew or recklessly disregarded was false and

 misleading at such time, on November 13, 2019, Defendants published a release that purported

 to announce results for 3Q:19, the period ended September 30, 2019. In addition to announcing

 that purported net revenues exceeded the high end of guidance, this release also stated that

 Luckin had achieved a Store-Level Profit Margin of 12.5%, and provided other purported

 positive financial and operational information to investors, in part, as follows:

        Net Revenues from Products of RMB1.5 Billion, Exceeding High End of
        Guidance Range

        Store Level Operating Profit Margin of 12.5% for the Quarter

                                                  53
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 54 of 96 PageID #: 54




        BEIJING, Nov. 13, 2019 (GLOBE NEWSWIRE) -- Luckin Coffee Inc. (“Luckin
        Coffee” or the “Company”) (NASDAQ: LK), a pioneer of a technology-driven
        new retail model to provide coffee and other products of high quality, high
        affordability, and high convenience to customers, today announced its unaudited
        financial results for the third quarter ended September 30, 2019.

        THIRD QUARTER 2019 HIGHLIGHTS

        •   Total net revenues from products in the quarter were RMB1,493.2 million
            (US$208.9 million), representing an increase of 557.6% from RMB227.1
            million in the same quarter of 2018.

        •   Average monthly total items sold in the quarter were 44.2 million,
            representing an increase of 470.1% from 7.8 million in 3Q:18.
        •   Cumulative number of transacting customers increased to 30.7 million,
            representing an increase of 413.4% from 6.0 million as of the end of the third
            quarter of 2018. During the third quarter of 2019, the Company acquired 7.9
            million new transacting customers.
        •   Average monthly transacting customers in the quarter were 9.3 million,
            representing an increase of 397.5% from 1.9 million in the 3Q:18.
        •   Total number of stores at the end of the quarter were 3,680 stores,
            representing an increase of 209.5% from 1,189 stores at the end of 3Q:18.

        •   Average total net revenues from products per store in the quarter were
            RMB449.6 thousand (US$62.9 thousand), representing an increase of 79.5%
            from RMB250.5 thousand in the same quarter of 2018.

        •   Store level operating profit in the quarter was RMB186.3 million (US$26.1
            million), or 12.5% of net revenues from products, compared to a loss of
            RMB126.0 million in the 3Q:2018.

        101.   In addition to the foregoing, Defendant Qian, Chief Executive Officer of Luckin,

 again used the Company’s release to condition investors to believe that Luckin was executing

 against its plan and that Luckin was maintaining adequate systems of financial and operational

 internal controls as it expanded rapidly. As evidence of this, the November 13, 2019 release

 again quoted Defendant Qian, in part, as follows:

        “We are very pleased with our results in the third quarter. We exceeded the high-
        end of our guidance range, achieved a store level profit margin of 12.5% and
        experienced continuous growth across all key operating metrics. These

                                                54
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 55 of 96 PageID #: 55




        achievements follow a clear trend: an increase in volumes, efficiency and, as a
        result, profitability. During the quarter, product revenue grew at 557.6%, which
        was 1.2x, 1.4x and 2.7x the growth rate of average monthly items sold, average
        monthly transacting customers, and number of stores, respectively[.]”

        “During the third quarter, sales from freshly-brewed coffee drinks continued to
        maintain very strong growth, and we believe we will reach our goal to become the
        largest coffee player in China by the end of this year. With our distinguished
        value proposition of high quality, high affordability and high convenience we
        believe that Luckin Coffee has become part of more and more Chinese
        consumers’ daily lives. China’s coffee market remains highly underpenetrated so
        we are very excited about the growth potential ahead of us[.]”

        “At the same time, we continued to enrich our product offerings during the
        quarter. We launched Luckin Tea products nationwide in July 2019 and
        experienced strong incremental demand during the quarter, contributing to an
        increase in per store revenue and higher customer retention rate. We also started
        selling cups and other merchandise products and entered into a joint venture
        agreement with Louis Dreyfus Company to produce and sell co-branded Not
        From Concentrate juice products.”
                                         *      *       *
        “With our disruptive technology-driven new retail model and our newly-launched
        retail partnership model, we believe we can rapidly expand into adjacent markets
        with limited capital expenditures while maintaining a high degree of operational
        control and efficiency. We are pleased to have taken meaningful steps
        accomplishing our goals this quarter and remain extremely excited about the
        future of our business[.]”

        102.   The November 13, 2019 releases also contained a purported summary of the

 Company’s 3Q:19 Financial Results, in part, as follows:

        THIRD QUARTER 2019 UNAUDITED FINANCIAL RESULTS
        Total net revenues were RMB1,541.6 million (US$215.7 million) in the third
        quarter, representing an increase of 540.2% from RMB240.8 million in the third
        quarter of 2018. Total net revenues from products were RMB1,493.2 million
        (US$208.9 million) in the third quarter, representing an increase of 557.6% from
        RMB227.1 million in the third quarter of 2018. Net revenues from products
        growth was primarily driven by a significant increase in the number of transacting
        customers, an increase in effective selling price, and an increase in the number of
        products sold per transacting customer.
        • Net revenues from freshly brewed drinks were RMB1,145.4 million
            (US$160.2 million), representing 74.3% of total net revenues in the third



                                                55
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 56 of 96 PageID #: 56




           quarter of 2019, compared to RMB192.7 million, or 80.0% of total net
           revenues, in the third quarter of 2018.

       •   Net revenues from other products were RMB347.8 million (US$48.7 million),
           representing 22.6% of total net revenues in the third quarter of 2019,
           compared to RMB34.4 million, or 14.3% of total net revenues, in the third
           quarter of 2018.
       •   Other revenues, which mainly include delivery fees, were RMB48.4 million
           (US$6.8 million), representing 3.1% of total net revenues in the third quarter
           of 2019, compared to RMB13.7 million, or 5.7% of total net revenues, in the
           third quarter of 2018.
       •   Total operating expenses were RMB2,132.5 million (US$298.3 million),
           representing an increase of 193.6% from RMB726.4 million in the third
           quarter of 2018. The increase in operating expenses was the result of business
           expansion. Meanwhile, operating expenses as a percentage of net revenues
           decreased to 138.3% in the third quarter of 2019 from 301.7% in the third
           quarter of 2018, mainly driven by increased economies of scale and the
           Company’s technology-driven operations.
       •   Cost of materials were RMB721.1 million (US$100.9 million), representing
           an increase of 375.5% from RMB151.6 million in the third quarter of 2018, as
           a result of the increase in sales of products. Cost of materials decreased to
           48.3% as a percentage of net revenues from products in the third quarter of
           2019 from 66.8% in the third quarter of 2018.
       •   Store rental and other operating costs were RMB477.3 million (US$66.8
           million), representing an increase of 176.6% from RMB172.5 million in the
           third quarter of 2018, mainly due to increases in the number of stores and
           headcount. Store rental and other operating costs decreased to 32.0% as a
           percentage of net revenues from products in the third quarter of 2019 from
           76.0% in the third quarter of 2018.
       •   Depreciation expenses were RMB108.5 million (US$15.2 million),
           representing an increase of 275.8% from RMB28.9 million in the third quarter
           of 2018, mainly as the result of increases in depreciation of leasehold
           improvements and the increase in the purchases of equipment for operation
           due to the increased number of stores. Depreciation expenses decreased to
           7.3% as a percentage of net revenues from products in the third quarter of
           2019 from 12.7% in the third quarter of 2018.

       •   Sales and marketing expenses were RMB557.7 million (US$78.0 million),
           representing an increase of 147.6% from RMB225.3 million in the third
           quarter of 2018, mainly due to increases in advertising expenses as the
           Company launched new marketing initiatives, entered into new cities and
           launched Luckin Tea as an independent brand. The increase in sales and
           marketing expenses reflect strategic investments in branding which,

                                              56
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 57 of 96 PageID #: 57




            management believes, will bring long-term benefits to the Company. All
            promotions and coupons provided to customers, other than free product
            promotion expenses, are reflected in net revenues from products and therefore
            not included in sales and marketing expenses. Sales and marketing expenses
            decreased to 36.2% as a percentage of net revenues in the third quarter of
            2019 from 93.5% in the third quarter of 2018.

        •   General and administrative expenses were RMB246.1 million (US$34.4
            million), representing an increase of 108.0% from RMB118.3 million in the
            third quarter of 2018. The increase in general and administrative expenses was
            mainly driven by business expansion and share-based compensation to senior
            management. General and administrative expenses decreased to 16.0% as a
            percentage of net revenues in the third quarter of 2019 from 49.1% in the third
            quarter of 2018.
        •   Store preopening and other expenses were RMB21.8 million (US$3.0
            million), representing a decrease of 26.9% from RMB29.8 million in the third
            quarter of 2018, mainly due to decreased rental costs before opening as a
            result of improved efficiency for new store openings. Store preopening and
            other expenses decreased to 1.4% as a percentage of net revenues in the third
            quarter of 2019 from 12.4% in the third quarter of 2018.

        103.    In addition to the foregoing, the November 13, 2019 release contained additional

 purported financial and operational results including, in part, the following:

        Operating loss was RMB590.9 million (US$82.7 million) compared to RMB485.6
        million in the third quarter of 2018. Non-GAAP operating loss was RMB550.1
        million (US$77.0 million), representing 35.7% of total net revenues, in the third
        quarter of 2019, compared to RMB485.6 million, or 201.7% of total net revenues,
        in the third quarter of 2018. For more information on non-GAAP financial
        measures, please see the section of “Use of Non-GAAP Financial Measures” and
        the table captioned “Reconciliation of Non-GAAP Measures to the Most Directly
        Comparable GAAP Measures” set forth at the end of this press release.
        Net loss was RMB531.9 million (US$74.4 million) compared to RMB484.9
        million in the third quarter of 2018. Non-GAAP net loss was RMB491.1 million
        (US$68.7 million), representing 31.9% of total net revenues, in the third quarter
        of 2019, compared to RMB483.9 million, or 201.0% of total net revenues, in the
        third quarter of 2018.
        Basic and diluted net loss per ADS was RMB2.24(US$0.32) compared to a loss
        of RMB3.60 in the third quarter of 2018. Non-GAAP basic and diluted net loss
        per ADS was RMB2.08(US$0.32) compared to a loss of RMB3.52 in the third
        quarter of 2018.
        Net cash used in operating activities was RMB122.8 million (US$17.2 million)
        compared to RMB719.6 million in the third quarter of 2018. The decrease was

                                                  57
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 58 of 96 PageID #: 58




        primarily driven by a reduction of operating loss and a favorable working capital
        profile.
        Cash and cash equivalents and short-term investments were RMB5,543.9 million
        (US$775.6 million) as of September 30, 2019, compared to RMB1,761.0 million
        as of December 31, 2018. The increase was primarily driven by the net proceeds
        of US$158.8 million from the issuance of Series B-1 convertible redeemable
        preferred shares in April 2019 to certain investors and the net proceeds of
        US$657.2 million from the IPO and the concurrent private placement.

        104.   The November 13. 2019 Release also contained purported forward Guidance, as

 follows:

        GUIDANCE
        For the fourth quarter ending December 31, 2019, the Company expects net
        revenues from products to be between RMB2.1 billion and RMB2.2 billion. This
        forecast excludes any revenue generated from stores operated under the new retail
        partnership model. This forecast reflects the Company’s current and preliminary
        views, which are subject to change.

        105.   Also on November 13, 2019, Defendants Lu (Chairman), Qian (CEO) and

 Schakel (CFO & CSO) each participated in the Company’s regularly scheduled quarterly

 conference call for analysts and investors. 9 During this call, Defendant Lu stated, in part, the

 following:

        Charles Lu
        Thank you, Bill. Good evening, and good morning, everyone. Thank you for your
        support for Luckin Coffee. Well, we are very pleased with our results in the third
        quarter: We exceed the high end of our guidance range, achieved a strong store
        level profit margin of 12.5% and outperformance across all other key metrics.
        Now these results are not surprising to us. It just follows a clear trend. Reinout
        will share the detail with you later.

        During the quarter, sales from the coffee continued to maintain very strong
        growth. I believe Luckin Coffee will reach its goal to become the largest coffee
        player in China by the end of this year. For those who spend time in China, you

 9
   Conference Call Participants, included analysis from each of the Underwriter brokerages
 including: Tony Wang - Credit Suisse; Jimmy Zheng - Morgan Stanley; Eric Gonzalez -
 KeyBanc Capital Markets; Ruochen Lv – CICC; Billy Leung - Haitong International; and
 Vincent Yu – Needham & Company.

                                                58
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 59 of 96 PageID #: 59




        can see that Luckin Coffee is already part of the daily lives in China. Everywhere
        you go, either large city in Beijing, Shanghai or in emerging cities like Chengdu,
        Tianjin, you will see our eye-catching brewed cups in the CBD area, universities
        and many other places. China's coffee market is still under-penetrated, and we
        believe Luckin is helping to drive the rapid growth of the coffee market in China.

        At the same time, we continue to offer more products. During the quarter we
        launched Luckin Tea products, which has been a great success. We also started
        selling cups and other merchandise products. We also entered into a joint venture
        agreement with LDC to sell NFC juice. As a result, we experienced strong
        incremental demand and increase in revenue and higher customer retention rate.

                                         *       *      *

        I have been often asked why we are doing too much and too fast. I would say, no.
        In fact, this is a nature evolution of our business model. Since our inception,
        Luckin's goals has always been beyond everyone's expectations. This is because
        our business model is entire built on a technology completely different from a
        traditional retailer. With our fully technology-driven new retail partnership model,
        we believe we can rapidly expand with limited capital expenditures, while
        maintaining high quality and high efficiency, at the same time, increase our
        profitability.

        106.      After reading his introductory remarks, Defendant Lu turned the call over to

 Defendant Qian to discuss detailed 3Q:19 results. At that time, Defendant Qian stated, in part,

 the following:

        Jenny Qian
        During this quarter, we outperformed all operational and financial metrics.
        Among which, product revenue was CNY 1.493 billion, an increase of 558%
        year-over-year. Store level had a profit margin of 5.5%. Other metrics matched or
        exceeded our expectations.

        Now turning to Page 4. I would like to remind you that this quarter, the growth of
        product revenue is greater than the growth of the number of items sold. The
        growth of items sold is greater than the growth of transacting customers, and the
        growth of transacting customers is greater than the growth of stores. That shows
        that we are not just grow quickly, but also be able to improve efficiency and
        profitability at the same time. It also shows that the growth of the revenue is not
        only due to the growth of stores.

        Please turn to Page 5. Branding is important to our business. Under our strategy,
        we will continue to significantly invest in branding from the second quarter 2019
        to the second quarter of 2020. As a result, during this period, sales and marketing

                                                59
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 60 of 96 PageID #: 60




       fees will be relatively high. But starting the third quarter of 2020, this cost will
       return to normal….

       Now please turn to Page 6. Last quarter, we successfully launched Luckin Tea
       products. The sales of Luckin Tea has increased 8x in the past 5 months. The per
       cup economics of Luckin Tea is similar to that of coffee….. Luckin Tea has
       helped us to improve customer retention rate and store throughput.

       107.                       Slides 3, 5 and 6 of the 3Q:19 Investor Presentation represented the following:

       Q3 earnings highlights: strong performance across all key metrics


                                                                                                        Total net revenues from products (1)                                                              Store level operating profit (2)

                           Financial
                                                                                                                            RMB1,493.2mn                                                               +12.5% store level profit margin (3)
                            Metrics                                                                                      +557.6% YoY increase                                                                     RMB186.3mn


                                                                                                                                  Store footprint                                                      Cumulative transacting customers (5)
                                                                                                                             3,680 stores (4)                                                                       ~30.7mn
                                                                                                                    +717 net new stores QoQ                                                               +7.9mn new customers QoQ

                           Operational                                                                    Average monthly total items sold (6)                                                       Average monthly transacting customers (7)
                             Metrics
                                                                                                                              ~44.2mn items                                                                          ~9.3mn
                                                                                                                          +470.1% YoY increase                                                                +397.5% YoY increase


       Notes:
       (1)      Calculated as the sum of net revenues from freshly brewed drinks and net revenues from other products
       (2)      Calculated by deducting cost of materials, store rental & other operating costs and depreciation expenses from net revenues from freshly brewed drinks and from other products




                Continued strategic investments in branding

                                                  Continued investments in                                                                                                                         Branding initiatives for
                                                       Luckin Coffee                                                                                                                                    Luckin Tea

                                        New spokesperson for                                                                                                                                                       New spokesperson
                                          Luckin Coffee                                                                                                                                                              for Luckin Tea



                                                                                                                                                                                             For Luckin Tea
                                                                                                              Brand                                                                            products
                                                                                                            advertising




                                                                                                                                                            60
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 61 of 96 PageID #: 61



            Luckin Tea has seen strong growth since launch


                   Luckin’s Advantages                 Tested in April 2019 in 2 cities
                                                                                                                                 No. of cups sold grew
                                                     Launched in July 2019 nationwide
                      Customer                                                                      Calpis fruit tea        ~8.8x in the past 5 months (2)
                      base                             28 products 5 categories (1)                     series

                      Store                                                                                            Tea macchiato
                      footprint                                                                                           series
                                                                                         BoBo tea
                      Supply chain             Milk & milk tea                            series
                                                   series



                                                                 Fruit tea series




            (2)   From May to September 2019




        108.              Defendant Qain continued through the presentation and presented more analysis

 and graphic data, in part, as follows:

        Turning to Page 7. China's tea market has huge potentials. Last quarter, we
        separated Luckin Tea as an independent brand. Luckin Tea Coffee store and the
        Luckin Tea store have the following differences: First, Coffee store has more
        coffee SKU and a relatively limited tea SKU, while tea store has non-tea SKU
        with several coffee choices from only one coffee machine. The second, Coffee
        store mainly covers the first- and second-tier cities, while Tea store will cover the
        whole country, including fourth- and fifth-tier cities. The third, Coffee store is
        mainly self-operated, while Tea store will operate mainly under partnership
        model.
                                          *      *        *

        Please turning to Page 8. Last quarter, we strategically launched the retail
        partnership model. Relying on our technology-driven new retail model, we can
        effectively control the quality of services and operation process.… We use a
        tiered revenue-sharing model, which means the partners do not need to pay
        upfront franchise fee and Luckin will only start sharing the revenue when they
        reach certain levels.
                                         *      *      *

        Recently, we launched another popular snack, Luckin nuts. The revenue from
        non-coffee products increased from the 31% of 2018 to 45% in the third quarter
        this year. We believe that with more and more products offered, we could not
        only achieve higher customer retention rate, but also improve the store level
        profitability.




                                                                                    61
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 62 of 96 PageID #: 62




        Please turn to the Page 10. Our growth strategy focused on 2 sides: On one hand,
        with more customers and increasing purchase frequency, lower down our
        procurement cost. On the other hand, with more doors and diversified products,
        we can bring more convenience to the customers and drive their consumption
        frequency. Luckin is on the way to realize our mission: To become part of
        everyone's everyday life, starting with coffee…

        109.        Slide 9 of the 3Q:19 Investor Presentation purported to represent the following:

         Continue to enrich product offerings

             Selected non-coffee product categories                Percentage of non-coffee items sold


                          Juices


                                                                                                     44.9%

                                                Nuts

              Juice bottling plant                                               34.8%
            joint venture with LDC                          30.9%


                          Cups             ……



                                                            2018                 1H2019              3Q2019
            High quality spill proof
               straw tumblers




        110.        Defendant Qian next turned the Presentation over to Defendant Schakel, CFO and

 CSO, who discussed the additional details of Luckin’s purported 3Q:19 financial performance,

 and who also stated, in part, the following:

        Reinout Schakel
        Thank you. Thanks, Jenny. Thanks, Charles. Hi. Good morning, and good
        evening, everyone on the call. I will briefly discuss our financial performance
        during the quarter, which we believe was very, very strong. If we move to Page
        12. The graphs on Slide 12 illustrates our strong momentum across all aspects of
        our business. I'd like to specifically highlight the 24% sequential growth in our
        store growth versus the higher sequential growth in transacting customers as well
        as monthly items sold.

        We remain on track to open 4,500 stores by year-end. And as Jenny mentioned,
        growth is not coming just from store openings, but also a significant improvement
        in store efficiency. Moving to Slide 13, you can see the significant progress we've
        made on profitability during the quarter. We reached a store level margin of
        12.5% and saw a month-over-month improvement in the store level profit during
        the quarter. We also significantly reduced our non-GAAP net loss margin, despite

                                                       62
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 63 of 96 PageID #: 63




        what we expect to be peak investments in sales and marketing during the quarter.
        The material improvement in profitability is the result of a very clear trend of
        strong growth of product revenue, increased store efficiency and further benefits
        of scale.

        On Slide 14. First, I will discuss our product revenue growth. If you look at Slide
        14, product revenue was above the high end of our range and grew more than
        70%, sequentially. Illustrative of the improved store efficiency, you can see that
        the average product revenue grew even faster during the quarter. In terms of key
        underlying drivers. First, a very strong increase in the number of monthly
        transacting customers to 9.3 million, a 51% quarter-over-quarter increase. This
        was the result of successfully acquiring close to 8 million new customers during
        the quarter, a notable increase compared to last quarter and a further increase in
        the retention rate of our existing customers, partly driven by the success of Luckin
        Tea products.

        Second, the average monthly items per transacting customer during the quarter
        increased to 4.7, an increase of 6% quarter-over-quarter, partly driven by
        introduction of new products. Third, the net selling price per item, which is
        calculated by dividing net product revenue by all items transacted, and as such,
        adjusted for free products as well as promotions and coupons, was CNY 11.2 for
        the quarter, an increase of 7% quarter-over-quarter. It is worth noting that the net
        selling price per item increased sequentially despite the buy 10, get 10 free
        promotion we offered when we announced the nationwide launch of the Luckin
        Tea products, which we did in July.


        111.   Slides 12, 13 and 14 of the 3Q:19 Investor Presentation purported to represent the

 following:

                Strong momentum across all key metrics

                Number of stores                                                                                                Cumulative number of transacting customers (1) Average monthly items sold (2)
                                                                                                                                (thousands)                                                       (thousands)
                                                                                                   +24%                                                                            +35%                                                              +60%


                                                                                                           3,680
                                                                                                                                                                                         30,724                                                            44,245


                                                                                            2,963
                                                                                                                                                                                22,777
                                                                             2,370
                                                                                                                                                                                                                                                  27,593
                                                              2,073
                                                                                                                                                                       16,872

                                                                                                                                                              12,530                                                            17,645
                                               1,189                                                                                                                                                                                     16,276


                                 624                                                                                                                  5,984
                                                                                                                                                                                                                        7,760
                    290                                                                                                                       2,918                                                             4,001
                                                                                                                                     485                                                             488




                Notes:
                (1)      Number of cumulative transacting customers refers to the total number of transacting customers since our inception
                (2)      Calculated by dividing the total number of items sold during the quarter by three
                                                                                                                                                                                                                                                                    12




                                                                                                                                                               63
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 64 of 96 PageID #: 64



         Store level profit ahead of guidance

                Store level profit margin (1)                                                                                                                                                       Non-GAAP net profit margin (2)



                                                                                                                                                                                                                                                                             (31.9%)
                                                                                                                                            12.5%
                                                                                                                                                                                                                                                                   (67.2%)
                Store level break-even point
                                                                                                                       (6.4%)                                                                                                                           (113.6%)
                                                                                                                                                                                                                                             (139.8%)

                                                                                                                                                                                                                                  (201.0%)
                                                                              (45.5%) (44.3%)
                                                           (55.5%)                                                                                                                                                    (274.1%)


                                 (75.0%)




       Notes:
       (1)        Calculated as (net revenues from products - cost of materials - store rental and other operating costs - depreciation expenses) / net revenues from products
       (2)        Calculated as non-GAAP net loss (by adjusting net loss for non-cash share-based compensation and change in the fair value of warrant liability) divided by net revenues (including other revenue)
                                                                                                                                                                                                                                                                                        13




                   Net revenues breakdown and growth
                    Product revenue growth                                                                                                                            Key drivers
                                                                                                                                                                 1          Average monthly transacting customers (3)

                    Breakdown of total revenue                                                                                                                                                                               QoQ Increase                 YoY Increase
                  (RMB millions)
                                                                                                                                 48
                                                                                                                                                                                    9.3mn                                        ~ 51%                      ~ 397%
                          Net revenues from freshly brewed drinks                                                               348
                          Net revenues from other products
                          Others (1)
                                                                                                               39
                                                                                                               211
                                                                                                                                                                 2          Average monthly items per transacting customer (4)
                                                                                                                               1,145
                                                                             27               33
                                                                             91               84
                                                                                                               659                                                                                                               QoQ Increase             YoY Increase
                     1 210
                                         813
                                        10 1
                                                          1344
                                                          193
                                                                            347              361                                                                                    4.7 items                                      ~ 6%                     ~ 15%
                     1Q2018           2Q2018            3Q2018           4Q2018           1Q2019            2Q2019           3Q2019


                   Average product revenue per store per quarter (2)
                    YoY                    -                 -                -              173%              37%              79%                              3          Net selling price per item (5)
                  (RMB thousands)
                                                                                                                                 450
                                                                                                                                                                                                                                 QoQ Increase             YoY Increase
                                         238               250              269
                                                                                              200
                                                                                                                326
                                                                                                                                                                                    11.2 RMB                                       ~ 7%                     ~ 15%
                         73

                     1Q2018           2Q2018            3Q2018            4Q2018           1Q2019            2Q2019           3Q2019

         Notes:
         (1)        Mainly include delivery fees paid by customers
         (2)        Calculated by dividing net revenues from products during the period by the average number of stores during the period
         (3)        The number of average monthly transacting customers in the three months during the quarter
                                                                                                                                                                                                                                                                                       14
         (4)        Calculated as total items sold over the period divided by total transacting customers over the period




         112.                            Defendant Schakel continued his presentation and further discussed the purported

 details of Luckin’s 2Q:19 financial performance and stated, in part, the following:

         Moving to Slide 15 and 16. As a result of our high growth and significant
         improvement in efficiency, you can see a very clear trend in the improvement of
         our cost structure. This provides us with a lot of visibility in our profitability
         trend, and we are, therefore, very confident that we can reach our company-level
         breakeven point by the third quarter of 2020. If we look at our per cup costs on
         Slide 16, you see a very similar trend. You can see that we continue to make
         significant progress in reducing our per cup costs, and we already reached below
         CNY 10 in Q3 from CNY 11.1 in the second quarter and CNY 16.4 in the last

                                                                                                                                                                                64
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 65 of 96 PageID #: 65




                 quarter - in the third quarter of last year. The reduction in our per cup costs is
                 driven by a decrease of fixed cost per cup as we materially increase store
                 throughput. As you can see on the bottom of the page, the number of items sold
                 per store per day materially increased to 444 during the quarter from 345 in the
                 second quarter and 285 in the third quarter last year.

                 113.                          Slides 15 and 16 of the 3Q:19 Investor Presentation purported to represent the

 following:

                     Material improvement in cost structure

                  Operating expenses as a percentage of net revenues from products

                  Cost of materials (1)                                                                                         Store rental & other operating costs (1)                                                                      Depreciation expenses (1)
                    85.8%                                                                                                        184.2%
                                                                                                                                                                                                                                                36.1%
                                  69.5% 66.8%                  67.4%
                                                                            62.0%
                                                                                                                                                  91.7%
                                                                                         53.5%
                                                                                                       48.3%                                                 76.0%                                                                                                                              18.9%
                                                                                                                                                                            64.7% 63.4%                                                                         13.7%
                                                                                                                                                                                                                                                                            12.7%      13.4%
                                                                                                                                                                                                        42.7%                                                                                              10.2%
                                                                                                                                                                                                                     32.0%                                                                                           7.3%


                        1Q18       2Q18          3Q18          4Q18         1Q19          2Q19          3Q19                       1Q18          2Q18          3Q18         4Q18          1Q19          2Q19          3Q19                       1Q18          2Q18             3Q18   4Q18         1Q19   2Q19      3Q19


                  Operating expenses as a percentage of total net revenues
                  Sales and marketing expenses (2)                                                                              General and administrative expenses (2)                                                                       Store preopening and other expenses (2)
                   420.0%                                                                                                       301.2%                                                                                                          85.6%



                                    146.5%                                                                                                      61.7%                                                                                                             17.5%
                                                                                                                                                              49.1%
                                                93.5%                                                                                                                                                                                                                       12.4%
                                                                                                                                                                                          36.1%
                                                               61.9%                                                                                                        31.7%                       29.2%                                                                          7.7%
                                                                            35.1%        42.9%         36.2%                                                                                                         16.0%                                                                      4.7%
                                                                                                                                                                                                                                                                                                           1.9%      1.4%

                        1Q18       2Q18          3Q18          4Q18         1Q19          2Q19          3Q19                       1Q18          2Q18          3Q18         4Q18          1Q19          2Q19          3Q19                       1Q18          2Q18             3Q18   4Q18         1Q19   2Q19      3Q19


                  (1)       As a percentage of net revenues from products
                  (2)       As a percentage of total net revenues
                                                                                                                                                                                                                                                                                                                            15




     One cup costs – freshly brewed drinks
                                                   One cup costs (1)                                                                                                                                                      Cost breakdown per cup

           (RMB)                                                                                                                                             Cost of raw materials
                                                                                                                                                                                                  (3)                                                           Store rental and operating
                                                                                                                                                                                                                                                                        expenses (4)
                                                                                                                                                   (RMB)                                                               Reduction of                         (RMB)                                                  Higher operating
               28.0                                                                                                                                                                                                    wastage                                                                                     efficiency
                                                                                                                                                                                                                                                                     7.4
                                                                                                                                                                                                                       Enhanced                                                                                    More items sold
                                                                                                                                                            6.1                                                                                                                                                    per store per day
                                                                                                                                                                                                                       bargaining power
                                                                                                                                                                                          4.8
                                18.1                                                                                                                                                                                                                                                          3.6                  More efficient
                                                 16.4                                                                                                                                                                                                                                                              staff scheduling

                                                                   13.0            13.3
                                                                                                                                                         3Q2018                        3Q2019                                                                    3Q2018                  3Q2019
                                                                                                     11.1
                                                                                                                        9.7

                                                                                                                                                                   Depreciation
                                                                                                                                                                                          (5)                                                                    Low value consumables,
                                                                                                                                                                                                                                                                     logistic, storage (6)
                                                                                                                                                   (RMB)                                                                                                    (RMB)
                                                                                                                                                                                                                       More items sold                                                                             Operating
                                                                                                                                                                                                                       per store per day                                                                           efficiency
              1Q2018 2Q2018 3Q2018 4Q2018 1Q2019 2Q2019 3Q2019
                                                                                                                                                                                                                                                                     1.6                                           Economies of
                                                                                                                                                            1.2                                                                                                                                                    scale
                    Number of items per store per day                                                             (2)                                                                     0.8
                                                                                                                                                                                                                                                                                              0.5                  Enhanced
                                                                                                                                                                                                                                                                                                                   bargaining power
               109              292              285               361            244               345              444
                                                                                                                                                         3Q2018                        3Q2019                                                                    3Q2018                  3Q2019
              1Q2018 2Q2018 3Q2018 4Q2018 1Q2019 2Q2019 3Q2019

     Notes:
     (1)       Calculated as (cost of raw materials of freshly brewed drinks + free product promotion expenses) / number of freshly brewed drinks sold + (low value consumables + storage fees + logistic fees + store rental + payroll + utilities and other store operating
               expenses + depreciation expenses) / number of total items sold
     (2)       Calculated as the total number of items sold during the period / the average number of stores (beginning of period and end of period) / number of days during the period (assuming 30 days per month)
     (3)       Calculated as (cost of raw materials of freshly brewed drinks + free product promotion expenses ) / number of freshly brewed drinks sold
     (4)       Calculated as (cost of store rental expenses + payroll (storefront) + utilities and other store operating expenses) / number of total items sold




                                                                                                                                                                                 65
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 66 of 96 PageID #: 66




        114.    Defendant Schakel concluded the 3Q:19 Investor Presentation by providing

 forward Guidance as follows:

        This brings us to the end of our formal presentation. In terms of guidance for the
        fourth quarter ending December 31, 2019, the company expects net revenue from
        products to be between CNY 2.1 billion and CNY 2.2 billion. This forecast
        excludes any revenue generated from stores operated under the new launched
        retail partnership model. This forecast reflects the company's current and
        preliminary views, which are subject to change.

        115.    On November 20, 2019, in addition to key financial information purporting to

 reflect the quarterly performance of the Company, Defendants also filed Luckin’s 3Q:19

 Earnings Release with the SEC pursuant to Form 6-K, signed by Defendant Schakel as Chief

 Financial Officer and Chief Strategy Officer of the Company.

        116.    The statements made by Defendants and contained in Luckin’s November 13,

 2019 Release and those statements contained in Luckin’s 3Q:19 Form 6-K, and those statements

 made by Defendants during the 3Q:19 Presentation for investors and analysts, also held on

 November 13, were each materially false and misleading when made and were known by

 Defendants to be materially false and misleading at that time or were recklessly disregarded as

 such thereby, for the reasons stated herein in ¶¶98-99, supra.

        117.    Between early November 2019 and mid-January 2020, shares of Luckin doubled

 in price – with the ADS trading on the Nasdaq from approximately $20 per share to an intra-day

 trading high of 51.38 on January 17. The chart below shows the dramatic increase in the price of

 Luckin ASDs from November 2019, leading up to the Secondary Offering in January 2020:




                                                 66
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 67 of 96 PageID #: 67




        118.    Taking advantage of the artificial inflation in the price of Company ADS that was

 caused as a direct result of Defendants’ publication of materially false and misleading statements

 which Defendants knew or recklessly disregarded were false and misleading at that time, on

 January 10, 2020, Defendants announced that Luckin had increased the size of its Secondary

 Offering to a total of 15.87 million shares – including: 9 million ADS sold by the Company; 4.8

 million sold by selling shareholders, and then an additional 1.35 million ADS granted as

 Oversubscription shares to Underwriters, by the Company and 720,000 additional shares granted

 by Selling Shareholders. These ADS shares were sold at $42.00 each and resulted in gross

 proceeds of $231.84 million to the Selling Shareholders, Defendant Li, and gross offering

 proceeds of $666.54 million, including the sale of over-subscription shares.

        119.    Concurrent with the Secondary Offering, Defendants also initiated a concurrent

 US$400 million Offering of Senior Convertible Notes due 2025, with an oversubscription option

 to purchase an additional US$60 million of Notes. The initial conversion rate of the Notes was

 18.3150 ADSs per US$1,000 principal amount of such Notes; equivalent to an initial conversion


                                                67
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 68 of 96 PageID #: 68




 price of approximately US$54.60 per ADS and represented a conversion premium of

 approximately 30% above the price of the concurrent Secondary Offering of ADSs. 10

        120.    On January 17, 2020, Luckin announced the full exercise of the Underwriters

 Option to purchase additional shares, including an additional 1.35 million American Depositary

 Shares, and 0.72 million ADSs offered by the Selling Shareholder, Defendant Li, at US$42.00

 per ADS. The same day, the Company also announced the closing of the issuance of an

 additional US$60 million in aggregate principal amount of the previously announced concurrent

 Convertible Senior Notes Offering by the Company. Luckin announced that it received net

 proceeds of approximately US$418.3 million in aggregate from the ADS Secondary Offering,

 and net proceeds of approximately US$446.7 million in aggregate from the Concurrent Note

 Offering. The Company did not receive any proceeds from the sale of ADSs by the selling

 shareholder.

        121.    Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC, China

 International Capital Corporation Hong Kong Securities Limited and Haitong International

 Securities Company Limited acted as the joint Book-Running Managers for the Secondary ADS

 Offering. KeyBanc Capital Markets Inc. and Needham & Company, LLC acted as co-Managers.

         MUDDY WATERS & THE ANONYMOUS SHORT-SELLERS REPORT

        122.    On January 31, 2020, noted market critic and short-sellers, Muddy Waters,

 announced that it had initiated a short position (ie. bet against the shares of the Company by

 selling them at current prices) and published an anonymous report (the “Anonymous Report”)




 10
    These Notes were purportedly offered and sold only to qualified institutional buyers pursuant
 to Rule 144A and to non-U.S. persons outside the United States in reliance on Regulation S
 under the Securities Act of 1933. Accordingly, these Notes, the ADSs deliverable upon
 conversion of the Notes and the Class A ordinary shares represented thereby have not been and
                                               68
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 69 of 96 PageID #: 69




 that it had acquired. The Anonymous Report was titled, Luckin Coffee: Fraud + Fundamentally

 Broken Business, and contained the following Executive Summary:

        Executive Summary

        When Luckin Coffee (NASDAQ: LK) (“Luckin” or the “Company”) went public
        in May 2019, it was a fundamentally broken business that was attempting to instill
        the culture of drinking coffee into Chinese consumers through cut-throat
        discounts and free giveaway coffee. Right after its USD 645 million IPO, the
        Company had evolved into a fraud by fabricating financial and operating numbers
        starting in 3rd quarter 2019. It delivered a set of results that showcased a dramatic
        business inflection point and sent its stock price up over 160% in a little over 2
        months. Not surprisingly, it wasted no time to successfully raise another USD 1.1
        billion (including secondary placement) in January 2020. Luckin knows exactly
        what investors are looking for, how to position itself as a growth stock with a
        fantastic story, and what key metrics to manipulate to maximize investor
        confidence. This report consists of two parts: the fraud and the fundamentally
        broken business, where we separately demonstrate how Luckin faked its numbers
        and why its business model is inherently flawed.

        123.    The Anonymous Report was then broken up into a Part One analysis which

 analyzed what it called “Smoking Gun” evidence of Fraud, in part, as follows:

                                       Part One: The Fraud

        Smoking Gun Evidence #1: Number of items per store per day was inflated by at
        least 69% in 2019 3Q and 88% in 2019 4Q, supported by 11,260 hours of store
        traffic video. We mobilized 92 full-time and 1,418 part-time staff on the ground
        to run surveillance and record store traffic for 981 store-days covering 100% of
        the operating hours. Store selection was based on distribution by city and location
        type, the same as Luckin’s total directly-operated store portfolio.

        Smoking Gun Evidence #2: Luckin’s “Items per order” has declined from 1.38 in
        2019 2Q to 1.14 in 2019 4Q.

        Smoking Gun Evidence #3: We gathered 25,843 customer receipts and found that
        Luckin inflated its net selling price per item by at least RMB 1.23 or 12.3% to
        artificially sustain the business model. In the real case, the store level loss is high
        at 24.7%-28%. Excluding free products, actual selling price was 46% of listed
        price, instead of 55% claimed by management.


 will not be registered under the Securities Act, and may not be offered or sold in the U.S. absent
 registration or an applicable exemption therefrom.

                                                  69
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 70 of 96 PageID #: 70




        Smoking Gun Evidence #4: Third party media tracking showed that Luckin
        overstated its 2019 3Q advertising expenses by over 150%, especially its spending
        on Focus Media. It’s possible that Luckin recycled its overstated advertising
        expense back to inflate revenue and store-level profit.

        Smoking Gun Evidence #5: Luckin’s revenue contribution from “other products”
        was only about 6% in 2019 3Q, representing nearly 400% inflation, as shown by
        25,843 customer receipts and its reported VAT numbers.

        124.    Part One of the Anonymous Report analyzing the fraud that existed within Luckin

 also listed Red Flags that were further indicia of fraud, including the following:

        Red Flag #1: Luckin’s management has cashed out on 49% of their stock holdings
        (or 24% of total shares outstanding) through stock pledges, exposing investors to
        the risk of margin call induced price plunges.

        Red Flag #2: CAR Inc (HKEX: 699 HK) (“CAR”) déjà vu: Luckin’s Chairman
        Charles Zhengyao Lu and the same group of closely-connected private equity
        investors walked away with USD 1.6 billion from CAR while minority
        shareholders took heavy losses.

        Red Flag #3: Through acquisition of Borgward, Luckin’s Chairman Charles
        Zhengyao Lu transferred RMB 137 million from UCAR (838006 CH) to his
        related party, Baiyin Wang. UCAR, Borgward, and Baiyin Wang are on the hook
        to pay BAIC-Foton Motors RMB 5.95 billion over the next 12 months. Now
        Baiyin Wang owns a recently founded coffee machine vendor located next door to
        Luckin’s Headquarter.

        Red Flag #4: Luckin recently raised USD 865 million through a follow-on
        offering and a convertible bond offering to develop its “unmanned retail” strategy,
        which is more likely a convenient way for management to siphon large amount of
        cash from the company.

        Red Flag #5: Luckin’s independent board member, Sean Shao, is/was on the
        board of some very questionable Chinese companies listed in the US that have
        incurred significant losses on their public investors.

        Red Flag #6: Luckin’s co-founder & Chief Marketing Officer, Fei Yang, was
        once sentenced to 18 months’ imprisonment for crime of illegal business
        operations when he was the co-founder and general manager of Beijing Koubei
        Interactive Marketing & Planning Co.,Ltd. (“iWOM”). Afterwards, iWOM
        became a related party with Beijing QWOM Technology Co., Ltd. (“QWOM”),
        which is now an affiliate of CAR and is doing related party transactions with
        Luckin.



                                                  70
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 71 of 96 PageID #: 71




         125.    Part Two of the Anonymous Report focused on what it called, Luckin’s

 “Fundamentally Broken Business,” and identified the following “Flaws” in the Company’s

 Business Model, in part, as follows:

                          Part Two: The Fundamentally Broken Business

         Business Model Flaw #1: Luckin’s proposition to target core functional coffee
         demand is wrong: China’s caffeine intake level of 86mg/day per capita is
         comparable to other Asian countries already, with 95% of the intake from tea. The
         market of core functional coffee product in China is small and moderately
         growing in China.

         Business Model Flaw #2: Luckin’s customers are highly price sensitive and
         retention is driven by generous price promotion; Luckin’s attempt to decrease
         discount level (i.e. raise effective price) and increase same store sales at the same
         time is mission impossible.

         Business Model Flaw #3: Flawed unit economics that has no chance to see profit:
         Luckin’s broken business model is bound to collapse.

         Business Model Flaw #4: Luckin’s dream “to be part of everyone’s everyday life,
         starting with coffee” is unlikely to come true, as it lacks core competence in non-
         coffee products as well. Its “platform” is full of opportunist customers without
         brand loyalty. Its labor-light store model is only suitable for making “Generation
         1.0” tea drinks that have been in the market for more than a decade, while leading
         fresh tea players have pioneered “Generation 3.0” products five years ago.

         Business Model Flaw #5: The franchise business of Luckin Tea is subject to high
         compliance risk as it’s not registered with relevant authority as required by law,
         because Luckin Tea launched its franchise business in September 2019 without
         having at least two directly-operated stores fully operational for at least 1 year.

         126.    Muddy Waters published the Anonymous Report on Friday January 31, and by

 Monday, February 3, 2020, Luckin had composed a complete response and denial that rebutted

 all of the charges made therein. Accordingly, February 3, 2020, Luckin published a release that

 stated, in part, the following:




                                                  71
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 72 of 96 PageID #: 72




       Luckin Coffee Responds to Anonymous Report Containing Misleading and
       False Allegations

       BEIJING, Feb. 03, 2020 (GLOBE NEWSWIRE) -- Luckin Coffee Inc. (“Luckin
       Coffee” or the “Company”) (NASDAQ: LK), a pioneer of a technology-driven
       new retail model to provide coffee and other products of high quality, high
       affordability, and high convenience to customers, today issued the following
       responses to misleading and false allegations contained in an anonymous report
       (the “Report”), which was made public on January 31, 2020 by a short seller who
       may benefit from this meritless Report.

       Luckin Coffee categorically denies all allegations in the Report. The methodology
       of the Report is flawed, the evidence is unsubstantiated, and the allegations are
       unsupported speculations and malicious interpretations of events. The Report also
       attacks members of Luckin Coffee’s management team, shareholders, and
       business partners and its claims are either false, misleading or entirely irrelevant.
       Furthermore, Luckin Coffee believes that the Report demonstrates a fundamental
       misunderstanding of the Company’s business model and operating environment.
       Luckin Coffee intends to take appropriate actions to defend itself against these
       malicious allegations and to protect the interests of its shareholders.

       In particular, Luckin Coffee responded to the following misleading and false
       allegations raised in the Report in the following:

       •   The Report alleged the number of items per store per day was inflated in 2019
           3Q and 4Q. There are material inconsistencies between the unsubstantiated
           data presented in the Report and the actual data from the Company’s own
           system. Every single order that customers placed with Luckin Coffee is online
           and automatically recorded in its system, and payments for orders went
           through third-party payment service providers. Therefore, all the Company’s
           key operating data, including the number of items per store per day, items per
           order and effective selling price, are tracked in real time and can be verified.
           Luckin Coffee has a robust internal control system over data management to
           ensure the data integrity and consistency within its system as well as that of its
           third party partners.

       •   The Report alleged items per order had declined from 2019 2Q to 2019 4Q
           and the effective selling price was inflated in 2019 3Q. The sources and
           authenticity of the alleged customer order receipts in the Report are
           unsubstantiated and the underlying methodology in the Report is ungrounded.
           Luckin Coffee’s items per order during the period is substantially higher than
           the data alleged in the Report. In addition, Luckin Coffee stands by its
           reported effective selling price, which is true, accurate, and can be verified by
           Luckin Coffee’s internal system.




                                                72
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 73 of 96 PageID #: 73




        •   The Report alleged Luckin Coffee overstated advertising expenses and may
            recycle overstated advertising expenses to inflate revenue in 2019 3Q. The
            allegation is based on flawed assumptions, and inaccurate and misleading
            analysis of the Company’s advertising expenses. Luckin Coffee performs a
            detailed review and cross check of its sales and marketing expenses with
            underlying evidence and confirms the Company’s reported advertising
            expenses are true and accurate.

        •   The Report alleged net revenues from other products were inflated in 2019
            3Q. The Report’s reference to value-added-tax (“VAT”) in calculating net
            revenues from other products represents a clear misunderstanding of the
            applicable VAT rates for the Company’s non-freshly brewed products and the
            Report reached an ungrounded allegation based on such flawed and
            unsupported assumption. All the Company’s orders are tracked in real time
            and the Company has rigorous internal controls over revenue recognition and
            reconciliation. Luckin Coffee is in strict compliance with these rigorous
            controls and is committed to ensure the integrity of its financial reporting.

        As a data-driven company, Luckin Coffee is committed to providing full and
        accurate disclosure to investors and to rebutting any false claims that attempt to
        undermine confidence in Luckin Coffee’s business, management and results of
        operations.

        Luckin Coffee firmly stands by its business model and is confident in benefiting
        from the strong growth of China’s coffee market in the future. Luckin Coffee’s
        pioneering business model has enabled the Company to become the leading and
        fastest growing player driving coffee consumption in China. Supported by its
        disruptive new retail model, diversified product portfolio and strong financial
        position, Luckin Coffee will continue to grow its business, provide a superior
        customer proposition and deliver sustainable value for its shareholders over the
        long-term.

        127.    The denials of the Anonymous Report published by Muddy Waters, contained in

 Luckin’s February 3, 2020 Release were each materially false and misleading when made and

 were known by Defendants to be materially false and misleading at that time or were recklessly

 disregarded as such thereby, for the reasons stated herein in ¶¶98-99, supra.

        128.    Despite their undisclosed falsity, the Company’s denials were almost completely

 effective and apart from the small decline in the price of Luckin ADS on January 30, 2020,




                                                 73
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 74 of 96 PageID #: 74




 shares immediately rebounded and continued to trade higher in the days and weeks ahead,

 evidenced by the chart below:




        129.   An examination of the headline news stories focused on Luckin at the end of

 March and beginning of April 2020 further evidence the effectiveness of the Company’s denial

 of the Anonymous Report, as evidenced by the following:

        [InvestorPlace.com 4/1/20]
        Luckin Coffee Emerges as a Bet on China’s Economic Resurgence

        [Editor's note: This story was written prior to the news that Luckin Coffee
        allegedly fabricated its sales. Given these allegations, all investors should
        approach this stock with great caution.]Luckin Coffee (NASDAQ:LK) is the
        fastest-growing name in coffee in China….

        [NewsMarketWatch 4/1/20]
        Audacious Chinese coffee chain Luckin, not content with its quixotic battle
        against Starbucks, dreams of becoming Amazon, too

        Audacious Chinese coffee chain Luckin, not content with its quixotic battle
        against Starbucks, dreams of becoming Amazon, too



                                              74
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 75 of 96 PageID #: 75




        The audacious Nasdaq-listed upstart came out of nowhere in 2017 and has used
        technology and breakneck expansion to remake the country’s coffee market

        [InvestorPlace 3/25/20]
        Luckin Coffee Stock Should Be On Long-Term Investors Watchlist

        Many know China as a nation of tea-drinkers. But coffee consumption has begun
        to take off in the country, and so quite a number of investors have taken an
        interest in shares of Luckin Coffee (NASDAQ:LK).Source: Keitma /
        Shutterstock.com On its first day of trading in May 2019, LK stock opened at
        $25. The share price hit an all-time high of $50.38 in mid-January….

        Bottom Line on LK Stock? I regard Luckin Coffee, often referred to as the
        "Starbucks of China," as a promising company for investors looking to capitalize
        on China's growing number of coffee drinkers….

        130.   In fact, so effective were Defendants denial of the Anonymous Report that, on

 March 23, 2020, Insider Monkey reported that even sophisticated investors such as hedge funds,

 had never been this bullish on Luckin ADS, wroting the following:

        In these volatile markets we scrutinize hedge fund filings to get a reading on
        which direction each stock might be going. Out of thousands of stocks that are
        currently traded on the market, it is difficult to identify those that will really
        generate strong returns. Hedge funds and institutional investors spend millions of
        dollars on analysts with MBAs and PhDs, who are industry experts and well
        connected to other industry and media insiders on top of that. Individual investors
        can piggyback the hedge funds employing these talents and can benefit from their
        vast resources and knowledge in that way. We analyze quarterly 13F filings of
        nearly 835 hedge funds and, by looking at the smart money sentiment that
        surrounds a stock, we can determine whether it has the potential to beat the
        market over the long-term. Therefore, let’s take a closer look at what smart
        money thinks about Luckin Coffee Inc. (NASDAQ:LK).

        Luckin Coffee Inc. (NASDAQ:LK) investors should be aware of an increase
        in hedge fund interest recently.

        According to publicly available hedge fund and institutional investor holdings
        data compiled by Insider Monkey, Lone Pine Capital has the number one position
        in Luckin Coffee Inc. (NASDAQ:LK), worth close to $238.8 million, comprising
        1.3% of its total 13F portfolio. The second most bullish fund manager is Alkeon
        Capital Management, led by Panayotis Takis Sparaggis, holding a $157.6 million
        position; the fund has 0.6% of its 13F portfolio invested in the stock. Other
        professional money managers that are bullish consist of Gabriel Plotkin's Melvin
        Capital Management, Anand Desai's Darsana Capital Partners and Daniel Patrick

                                                75
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 76 of 96 PageID #: 76




        Gibson's Sylebra Capital Management. In terms of the portfolio weights assigned
        to each position Keywise Capital Management allocated the biggest weight to
        Luckin Coffee Inc. (NASDAQ:LK), around 16.22% of its 13F portfolio. North
        Peak Capital is also relatively very bullish on the stock, dishing out 8.6 percent of
        its 13F equity portfolio to LK.

        As industrywide interest jumped, key money managers have been driving this
        bullishness. Lone Pine Capital, initiated the largest position in Luckin Coffee Inc.
        (NASDAQ:LK). Lone Pine Capital had $238.8 million invested in the company at
        the end of the quarter. Daniel Patrick Gibson's Sylebra Capital Management also
        made a $56.1 million investment in the stock during the quarter. The following
        funds were also among the new LK investors: Fang Zheng's Keywise Capital
        Management, Alok Agrawal's Bloom Tree Partners, and John Armitage's Egerton
        Capital Limited.

                  THE TRUE FINANCIAL AND OPERATIONAL CONDITION
                        OF LUCKIN IS BELATEDLY DISCLOSED

        131.      On March 27, 2020, Luckin announced the appointment of two purported

 Independent Directors, including Tianruo Pu and Wai Yuen Chong, as members of the Audit

 Committee, effective March 27, 2020. According to the Company’s release, the Securities

 Exchange Act of 1934 required that the Audit Committee consisted of only independent directors

 after one year from the date of effectiveness of the Registration Statement for the Company’s

 IPO, and Defendant Erhai Liu had stepped down as a member of the Audit Committee; the

 current Audit Committee then consisted of Defendants Shao and Meier and then would also

 include Tianruo Pu and Wai Yuen Chong, with Defendant Shao serving as Chairman.

        132.      Within days of the appointment of the new Independent Directors and upon their

 appointment to the Audit Committee, on April 2, 2020, Luckin shocked the market after it

 published a release announcing the termination of the Company’s Chief Operating Officer,

 Defendant J. Liu, and the formation of an Independent Special Committee, and provided certain

 information related to a then disclosed ongoing internal investigation. This release stated, in part,

 the following:



                                                  76
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 77 of 96 PageID #: 77




       BEIJING, China, April 02, 2020 (GLOBE NEWSWIRE) -- Luckin Coffee Inc.
       (“Luckin Coffee” or the “Company”) (NASDAQ: LK) today announced that the
       Company’s Board of Directors (the “Board”) has formed a special committee (the
       “Special Committee”) to oversee an internal investigation into certain issues
       raised to the Board’s attention during the audit of the consolidated financial
       statements for the fiscal year ended December 31, 2019 (the “Internal
       Investigation”).

       The Special Committee is comprised of three independent directors of the Board,
       Mr. Sean Shao, Mr. Tianruo Pu and Mr. Wai Yuen Chong, with Mr. Shao serving
       as its chairman. The Special Committee has retained independent advisors,
       including independent legal advisors and forensic accountants, in connection with
       the Internal Investigation. The Special Committee has retained Kirkland & Ellis
       as its independent outside counsel. Kirkland & Ellis is assisted by FTI Consulting
       as an independent forensic accounting expert. The Internal Investigation is at a
       preliminary stage.

       133.   The April 2, 2020 Release further stated, in part, the following:

       The Special Committee today brought to the attention of the Board information
       indicating that, beginning in the second quarter of 2019, Mr. Jian Liu, the chief
       operating officer and a director of the Company, and several employees reporting
       to him, had engaged in certain misconduct, including fabricating certain
       transactions. The Special Committee recommended certain interim remedial
       measures, including the suspension of Mr. Jian Liu and such employees
       implicated in the misconduct and the suspension and termination of contracts and
       dealings with the parties involved in the identified fabricated transactions. The
       Board accepted the Special Committee’s recommendations and implemented
       them with respect to the currently identified individuals and parties involved in
       the fabricated transactions. The Company will take all appropriate actions,
       including legal actions, against the individuals responsible for the misconduct.

       The information identified at this preliminary stage of the Internal Investigation
       indicates that the aggregate sales amount associated with the fabricated
       transactions from the second quarter of 2019 to the fourth quarter of 2019 amount
       to around RMB2.2 billion [US$310 million]. Certain costs and expenses were
       also substantially inflated by fabricated transactions during this period. The above
       figure has not been independently verified by the Special Committee, its advisors
       or the Company’s independent auditor, and is subject to change as the Internal
       Investigation proceeds. The Company is assessing the overall financial impact of
       the misconduct on its financial statements. As a result, investors should no longer
       rely upon the Company’s previous financial statements and earning releases for
       the nine months ended September 30, 2019 and the two quarters starting April 1,
       2019 and ended September 30, 2019, including the prior guidance on net revenues
       from products for the fourth quarter of 2019, and other communications relating
       to these consolidated financial statements. The investigation is ongoing and the

                                               77
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 78 of 96 PageID #: 78




        Company will continue to assess its previously published financials and other
        potential adjustments.

        Luckin Coffee will release additional information concerning the Internal
        Investigation in due course and is committed to taking appropriate measures to
        improve its internal controls.

        134.   Following the shocking belated disclosure by the Company, Luckin’s ADS shares

 collapsed – falling over 80% in intra-day trading and wiping out billions of dollars of market

 capitalization, on the Nasdaq on April 2, 2020. The chart below evidences the complete

 destruction of the price of Luckin ADS caused as a result of Defendants’ belated disclosure:




        135.   The following day, April 3, 2020, Reuters reported that the China Securities

 Regulatory Commission (CSRC) stated that it would investigate Luckin. Reuters reported that,

 China's securities regulator said on Friday it would investigate claims of fraud at Luckin, and

 further reported that sources also said some of the banks involved in the Company’s IPO were

 reviewing their work in connection with the listing; reporting that both CICC and Morgan

 Stanley had begun internal investigations into the due diligence they conducted for the IPO to

 determine how the Company’s annual sales for 2019 could have been inflated by as much as

 40% (US$310 million). Reuters further reported that ADS shares of Luckin sank as much as 81%

 on Thursday in New York after it announced an internal investigation that had shown its Chief

 Operating Officer and other employees fabricated sales deals. Also according to Reuters, the

                                                78
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 79 of 96 PageID #: 79




 CSRC said on Friday that, “Regardless of the listing location, listed companies should strictly

 abide by laws and regulations in relevant markets, and fulfil obligations to make truthful,

 accurate and complete disclosures.”

        136.    Thus, the fraud alleged by Muddy Waters and the Anonymous Report at the end

 of January 2020 that charged that Luckin was "fabricating financial and operating numbers"

 since the 3Q:19 was partly correct. Luckin's internal investigation, however, revealed that the

 fabrication stretched back further, to 2Q:19 (and possibly further). The Anonymous Report had

 clearly charged that Luckin was inflating the number of items sold per day by at least 69% in

 3Q:19 and 88% in 4Q:19. Based that on over 11,000 hours of store traffic video and the

 examination of 26,000 customer receipts, the Anonymous Report also claimed that the Company

 inflated its net selling price by at least 12.3%; that store losses amounted to 24.7% to 28%; and

 that, excluding the products that were given away free, actual selling price was 46% of the listed

 price instead of 55% as claimed.

        137.    On Monday, April 6, 2020, just after the market opened, Goldman Sachs & Co.

 LLC (“Goldman Sachs”) issued a notice revealing the final piece of Defendants’ fraud. In the

 notice, Goldman Sachs stated the following:

        NEW YORK--(BUSINESS WIRE)--Following the occurrence of a default by
        Haode Investment Inc. (the “Borrower”), a shareholder of Luckin Coffee Inc. (the
        “Company”) (NASDAQ: LK), under a US$ 518 million margin loan facility (the
        “Facility”), a syndicate of lenders, as secured parties under the Facility (the
        “Lenders”), has instructed Credit Suisse AG, Singapore Branch as security
        trustee, to exercise the Lenders’ rights with respect to the collateral securing the
        Borrower’s repayment obligations under the Facility. A total of 515,355,752
        Class B ordinary shares and 95,445,000 Class A ordinary shares of the Company
        have been pledged to secure the Facility, including shares additionally pledged by
        an entity controlled by the family trust of Ms. Jenny Zhiya Qian, the Company’s
        CEO.
        The Borrower is controlled by the family trust of Mr. Charles Zhengyao Lu, the
        Chairman of the Company’s Board of Directors. The Facility is full recourse to
        Mr. Lu and his spouse.

                                                79
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 80 of 96 PageID #: 80




          In connection with the exercise of their rights under the Facility, the Lenders have
          commenced the process of enforcement against the collateral in order to satisfy
          the Borrower’s obligations under the Facility, including the conversion of Class B
          ordinary shares of the Company into American Depositary Shares (“ADSs”) of
          the Company. There are no applicable lock-up restrictions in respect of the Class
          A ordinary shares or the ADSs of the Company (collectively, the “Securities”).
          Assuming that all Securities pledged under the Facility were sold, Mr. Lu’s voting
          interest in the Company would not decrease, but Ms. Qian’s beneficial and voting
          interests would decrease significantly.
          The Securities are freely transferable under the federal securities laws, and no
          registration of the Securities under the federal securities laws is required for the
          offer or sale of the Securities. The lenders, acting through a disposal agent, expect
          to effect sales of the Securities in one or more public market and/or private
          transactions, depending on market conditions. No assurance can be given how
          many sales will occur and no disposal agent will have a commitment to purchase
          any Securities. Various affiliates of the lenders might be the purchaser(s) of the
          Securities. No prospectus or other offering document will be used in connection
          with any sale of the Securities and neither the Company nor Mr. Lu will be
          involved with, or otherwise participate in, any such sale; sales will be made by the
          disposal agent solely on the basis of public information.

          138.    Put more simply, Goldman Sachs explained that an entity controlled by Defendant

 Lu defaulted on a $518 million margin loan facility and a group of lenders was putting 76.3

 million of the Company’s ADS—pledged as collateral for the loan by Defendants Lu and

 Zhiya—up for sale, with Goldman Sachs acting as the “disposal agent.” In other words, while the

 Company’s shares were artificially inflated by and through Defendants’ misrepresentations,

 Defendants Lu and Zhiya cashed out over 76 million shares to act as collateral for personal

 loans.

          139.    Upon the revelation of these previously undisclosed facts, the value of Luckin’s

 ADS shares declined over 18%, to fall to their lowest-ever price of $4.39 per share at close on

 April 6, 2013.

                              CAUSATION AND ECONOMIC LOSS

          140.    Defendants’ publication of materially false and misleading statements at the

 beginning of the Class Period allowed Defendants to sell over $645 million of ADS shares to the

                                                   80
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 81 of 96 PageID #: 81




 public in the May 2019 IPO, an additional US$666.54 million ADS in the Secondary Offering,

 plus US$460 million in Senior Convertible Notes sold concurrently with the Secondary Offering,

 and also allowed the Selling Shareholders to sell over $231 million of their personally held

 Luckin shares and, thereafter, during the remainder of the Class Period it also had the intended

 effect of causing Luckin’s shares to trade at artificially inflated levels. As a result of Defendants’

 publication of these false statements, during the Class Period shares of the Company traded to a

 high of over $50.00 per share soon after the Secondary Offering in mid-January 2020.

        141.    Contrary to the positive statements made by Defendants during the Class Period,

 however, on April 2, 2020, Defendants revealed that the Company would come nowhere-near

 achieving guidance previously sponsored and/or endorsed by Defendants, and that Luckin would

 be forced to take large charges to account for its impaired assets and fraudulent accounting. That

 day, Defendants reported that the Company had overstated its net earnings by over $310 million

 during 2019, which accounted for approximately 40%. At that time, Defendants also retracted

 and revised full year estimates much lower than previous guidance. Furthermore, on April 6,

 2020, Goldman Sachs revealed that Defendants Lu and Zhiya had cashed out a large percentage

 of their Luckin ADS holdings at vastly artificially inflated values to use as collateral for a $518

 million loan now in default. These belated disclosures had an immediate, adverse impact on the

 price of Luckin ADS shares.

        142.    The decline in Luckin’s share price at the end of the Class Period was a direct

 result of the nature and extend of Defendants’ fraud being revealed to investors and to the

 market. The timing and magnitude of Luckin’s ADS share price decline negates any inference

 that the losses suffered by Plaintiffs and the other members of the Class was caused by changed




                                                  81
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 82 of 96 PageID #: 82




 market conditions, macroeconomic or industry factors or even Company-specific facts unrelated

 to Defendants’ fraudulent conduct.

        143.   During the same period in which Luckin’s share price fell as much as 75% as a

 result of Defendants’ illegal and improper course of conduct and their fraud being revealed, the

 Standard & Poor’s 500 securities index was relatively unchanged. The economic loss, i.e.

 damages suffered by Plaintiffs and other members of the Class, was a direct result of

 Defendants’ fraudulent scheme to artificially inflate the price of Luckin’s ADS shares and the

 subsequent significant decline in the value of the Company’s shares when Defendants’ prior

 misstatements and other fraudulent conduct was revealed, as evidenced by the Chart below:




                                               82
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 83 of 96 PageID #: 83




                          ADDITIONAL SCIENTER ALLEGATIONS

        144.    As alleged herein, Defendants acted with scienter in that each Defendant knew

 that the public documents and statements issued or disseminated in the name of the Company

 were materially false and misleading; knew that such statements or documents would be issued

 or disseminated to the investing public; and knowingly and substantially participated or

 acquiesced in the issuance or dissemination of such statements or documents as primary

 violations of the federal securities laws. As set forth elsewhere herein in detail, Defendants, by

 virtue of their receipt of information reflecting the true facts regarding Luckin, their control over,

 and/or receipt and/or modification of Luckin’s allegedly materially misleading misstatements

 and/or their associations with the Company which made them privy to confidential proprietary

 information concerning Luckin, participated in the fraudulent scheme alleged herein.

        145.    Defendants were motivated to materially misrepresent to the SEC and investors

 the true financial condition of the Company because, the scheme: (i) deceived the investing

 public regarding Luckin’s business, operations, management and the intrinsic value of Luckin

 ADS shares; (ii) enabled Defendants to register for sale with the SEC, over US$645.15 million

 of Company ADS in connection with the Initial Public Offering; (iii) enabled Defendants to

 register for sale with the SEC, an additional US$666.54 million of Company ADS in connection

 with the Secondary Offering; (iv) enabled Defendants to also sell US$460 million in Senior

 Convertible Notes (convertible into shares of the Company at $52.00); (v) enabled Luckin

 insiders to sell US$231.84 million of their privately held Luckin shares while in possession of

 material adverse non-public information about the Company; and (v) caused Plaintiffs and other

 members of the Class to purchase Luckin ADS shares at artificially inflated prices.




                                                  83
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 84 of 96 PageID #: 84




        146.    In connection with the Secondary Offering, Defendant Li was able to sell over

 5.52 million ADS shares he owned and/or controlled to realize illicit gross proceeds of over

 $231.8 million, while in possession of material adverse non-public information about Luckin.

        147.    On April 4, 2020—just two days after Luckin shocked the market when it

 disclosed an internal investigation found hundreds of millions of dollars of fabricated

 transactions, Defendant Lu apologized and pledged to strengthen the Company’s controls.

        148.    Specifically, Defendant Lu said on social media that he was “ashamed” and

 “accepted all questions and criticisms.” He further stated: “I personally blame myself. Regardless

 of the final findings of the independent committee, I will bear the responsibly that I ought to.”

        149.    This admission of wrongdoing at the Company by Defendant Lu further supports

 Plaintiffs’ allegations of Defendants’ scienter and falsity during the Class Period.

                           Applicability Of Presumption Of Reliance:
                               Fraud-On-The-Market Doctrine

        150.    At all relevant times, the market for Luckin’s ADS shares was an efficient market

 for the following reasons, among others:

                (a)     Luckin’s shares met the requirements for listing, and was listed and

 actively traded on the Nasdaq national market exchange, a highly efficient and automated

 market;

                (b)     As a regulated issuer, Luckin filed periodic public reports with the SEC

 and the Nasdaq;

                (c)     Luckin regularly communicated with public investors via established

 market communication mechanisms, including through regular disseminations of press releases

 on the national circuits of major newswire services and through other wide-ranging public




                                                  84
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 85 of 96 PageID #: 85




 disclosures, such as communications with the financial press and other similar reporting services;

 and

                (d)     Luckin was followed by several securities analysts employed by major

 brokerage firm(s) who wrote reports which were distributed to the sales force and certain

 customers of their respective brokerage firm(s). Each of these reports was publicly available and

 entered the public marketplace.

        151.    As a result of the foregoing, the market for Luckin securities promptly digested

 current information regarding Luckin from all publicly available sources and reflected such

 information in Luckin share price. Under these circumstances, all purchasers of Luckin ADS

 shares during the Class Period suffered similar injury through their purchase of Luckin shares at

 artificially inflated prices and a presumption of reliance applies.

                                        NO SAFE HARBOR

        152.    The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the allegedly false statements pleaded in this complaint.

 Many of the specific statements pleaded herein were not identified as “forward-looking

 statements” when made. To the extent there were any forward-looking statements, there were no

 meaningful cautionary statements identifying important factors that could cause actual results to

 differ materially from those in the purportedly forward-looking statements. Alternatively, to the

 extent that the statutory safe harbor does apply to any forward-looking statements pleaded

 herein, Defendants are liable for those false forward-looking statements because at the time each

 of those forward-looking statements was made, the particular speaker knew that the particular

 forward-looking statement was false, and/or the forward-looking statement was authorized




                                                  85
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 86 of 96 PageID #: 86




 and/or approved by an executive officer of Luckin who knew that those statements were false

 when made.

                                   BASIS OF ALLEGATIONS

          153.   Plaintiffs have alleged the following based upon the investigation of Plaintiffs’

 counsel, which included a review of SEC filings by Luckin, as well as regulatory filings and

 reports, securities analysts’ reports and advisories about the Company, press releases and other

 public statements issued by the Company, and media reports about the Company, and Plaintiffs

 believe that substantial additional evidentiary support will exist for the allegations set forth

 herein after a reasonable opportunity for discovery.



                                         FIRST CLAIM
                                            COUNT I
                                    (Against All Defendants)
                         For Violation of Section 11 of the Securities Act

          154.   Plaintiffs incorporate by reference each and every allegation contained above, as

 if set forth herein only to the extent, however, that such allegations do not allege fraud, scienter

 or the intent of the Defendants to defraud Plaintiffs or members of the Class. This count is

 predicated upon Defendants strict liability for making false and materially misleading statements

 in the Registration Statement and Prospectus. This Count is asserted by Plaintiffs against all

 Defendants by and on behalf of persons who acquired ADS shares of the Company pursuant to

 the false Registration Statement and Prospectus issued in connection with the May 2019 Initial

 Public Offering and in connection with the January 2020 Secondary Offering, as specified herein

 supra.




                                                 86
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 87 of 96 PageID #: 87




        155.    Luckin is the issuer of the ADS shares issued via the false Registration Statement

 and Prospectus. As such, Luckin is strictly liable for each false and misleading statement

 contained therein.

        156.    The Defendants identified in paragraphs ¶¶21-30, 32-37, supra., are each

 signatories of the Registration Statement or Underwriters of the May 2019 IPO and/or January

 2020 Secondary Offering, therefore, each of these Defendants had a duty to make a reasonable

 investigation of the statements contained in the Registration Statement and Prospectus to ensure

 that said statements were true and that there was no omission to state any material fact required

 to be stated in order to make the statements contained therein not misleading. In the exercise of

 reasonable care, Defendants should have known of the material misstatements and omissions

 contained in the Registration Statement and Prospectus and also should have known of the

 omissions of material fact necessary to make the statements made therein not misleading. As

 such, each of these Defendants are liable to Plaintiffs and the Class.

        157.    Each of the Defendants identified in Count I issued, caused to be issued and

 participated in the issuance of materially false and misleading written statements to the investing

 public which were contained in the Registration Statement and Prospectus with misrepresented

 or failed to disclose, inter alia, the facts set forth above. By reasons of the conduct alleged

 herein, each Defendant violated, and/or controlled a person who violated § 11 of the Securities

 Act. As a direct and proximate result of Defendants’ wrongful conduct, the price for the Luckin

 ADS shares sold in the 2019 IPO and 2020 Secondary Offering was artificially inflated and

 Plaintiffs and the Class suffered substantial damages in connection with their purchase of Luckin

 ADS shares.




                                                  87
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 88 of 96 PageID #: 88




           158.   Plaintiffs and other members of the Class acquired their Luckin ADS shares

 without knowledge of the untruths and/or omissions alleged herein. Plaintiffs and the other

 members of the Class were thus damaged by Defendants’ misconduct and by the material

 misstatements and omissions of the aforementioned Registration Statements and Prospectuses.

           159.   This action was brought within one year after the discovery of the untrue

 statements and omissions and within three years after the May 2019 IPO and January 2020

 Secondary Offering of Luckin ADS and the Concurrent Note Offering of convertible Notes.

                                              COUNT II

                               (Against The Individual Defendants)
                          For Violation of Section 15 of the Securities Act

           160.   Plaintiffs incorporate by reference each and every allegation contained above as if

 set forth herein. This Count is asserted against the Individual Defendants.

           161.   Throughout the Class Period, the Individual Defendants acted as controlling

 persons of Luckin within the meaning of §15 of the Securities Act. By reason of their share

 ownership, senior management positions and/or directorships at the Company, as alleged above,

 these Defendants, individually and acting pursuant to a common plan, had the power to influence

 and exercised the same to cause Luckin to engage in the unlawful acts and conduct complained

 of herein.

           162.   By reason of such conduct, the Defendants named in this Count are liable

 pursuant to §15 of the Securities Act. As a direct and proximate result of their wrongful conduct,

 Plaintiffs and the Class suffered damages in connection with their acquisition of Luckin ADS

 shares.




                                                  88
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 89 of 96 PageID #: 89




                                            COUNT III

                                    (Against All Defendants)
                        Violation of Section 12(a)(2) of the Securities Act

        163.    Plaintiffs repeat and reallege each and every allegation contained above.

        164.    This Count is brought by Plaintiffs pursuant to Section 12(a)(2) of the Securities

 Act on behalf of all purchasers of Luckin shares in connection with and traceable to the May

 2020 Initial Public Offering and also in connection with the January 2020 Secondary Offering.

 This cause of action is brought against all Defendants.

        165.    Defendants were sellers, offerors, underwriters and/or solicitors of sales of the

 Luckin ADS shares offered pursuant to the 2019 IPO and 2020 Secondary Offering Registration

 Statements and Prospectuses.

        166.    The Luckin Initial Public Offering and its Secondary Offering Registration

 Statements and Prospectuses each contained untrue statements of material facts, omitted to state

 other facts necessary to make the statements made not misleading, and concealed and failed to

 disclose material facts. Defendants' actions of solicitation included participating in the

 preparation of the false and misleading Prospectuses and Registration Statements.

        167.    The Defendants owed to the purchasers of Luckin shares which were sold in the

 2019 IPO and 2020 Secondary Offering the duty to make a reasonable and diligent investigation

 of the statements contained in the Prospectus and Registration Statement, to insure that such

 statements were true and that there was no omission to state a material fact required to be stated

 in order to make the statements contained therein not misleading. These Defendants knew of, or

 in the exercise of reasonable care should have known of, the misstatements and omissions

 contained in the Offering materials as set forth above.




                                                 89
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 90 of 96 PageID #: 90




         168.    Plaintiffs and other members of the Class purchased or otherwise acquired Luckin

 shares pursuant to and/or traceable to the defective Registration Statements and Prospectuses.

 Plaintiffs did not know, or in the exercise of reasonable diligence could not have known, of the

 untruths and omissions contained in the Prospectuses and Registration Statements.

         169.    Plaintiffs, individually and representatively, hereby offer to tender to Defendants

 those securities which Plaintiffs and other Class members continue to own, on behalf of all

 members of the Class who continue to own such securities, in return for the consideration paid

 for those securities together with interest thereon.

         170.    By reason of the conduct alleged herein, these Defendants violated, and/or

 controlled a person who violated, §12(a)(2) of the Securities Act. Accordingly, Plaintiffs and

 members of the Class who hold Luckin ADS shares purchased in the May 2019 IPO or the

 January 2020 Secondary Offering have the right to rescind and recover the consideration paid for

 their Luckin shares and, hereby elect to rescind and tender their Luckin shares to the Defendants

 sued herein. Plaintiffs and Class members who have sold their Luckin ADS shares are entitled to

 rescissory damages.

         171.    Less than three years elapsed from the time that the securities upon which this

 Count is brought were sold to the public to the time of the filing of this action. Less than one

 year elapsed from the time when Plaintiffs discovered or reasonably could have discovered the

 facts upon which this Count is based to the time of the filing of this action.

                                             COUNT IV

                               (Against the Individual Defendants)
                         Violation Of Section 10(b) Of The Exchange Act
                            And Rule 10b-5 Promulgated Thereunder

         172.    Plaintiffs repeat and realleg each and every allegation contained above as if fully

 set forth herein.

                                                  90
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 91 of 96 PageID #: 91




        173.    During the Class Period, Defendants carried out a plan, scheme and course of

 conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

 public regarding Luckin’s business, operations, management and the intrinsic value of Luckin

 ADS shares; (ii) enable Defendants to register for sale with the SEC, over US$645.15 million of

 Company ADS in connection with the Initial Public Offering; (iii) enable Defendants to register

 for sale with the SEC, an additional US$666.54 million of Company ADS in connection with the

 Secondary Offering; (iv) enable Defendants to also sell US$460 million in Senior Convertible

 Notes (convertible into shares of the Company at $52.00); (v) enable Luckin insiders to sell

 US$231.84 million of their privately held Luckin shares while in possession of material adverse

 non-public information about the Company; and (v) cause Plaintiffs and other members of the

 Class to purchase Luckin ADS shares at artificially inflated prices. In furtherance of this

 unlawful scheme, plan and course of conduct, Defendants, jointly and individually (and each of

 them) took the actions set forth herein.

        174.    Defendants (a) employed devices, schemes, and artifices to defraud; (b) made

 untrue statements of material fact and/or omitted to state material facts necessary to make the

 statements not misleading; and (c) engaged in acts, practices, and a course of business which

 operated as a fraud and deceit upon the purchasers of the Company’s ADS shares in an effort to

 maintain artificially high market prices for Luckin’s ADS shares in violation of Section 10(b) of

 the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

 wrongful and illegal conduct charged herein or as controlling persons as alleged below.

        175.    Defendants, individually and in concert, directly and indirectly, by the use, means

 or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a




                                                91
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 92 of 96 PageID #: 92




 continuous course of conduct to conceal adverse material information about the business,

 operations and future prospects of Luckin as specified herein.

        176.    These Defendants employed devices, schemes and artifices to defraud, while in

 possession of material adverse non-public information and engaged in acts, practices, and a

 course of conduct as alleged herein in an effort to assure investors of Luckin’s value and

 performance and continued substantial growth, which included the making of, or the

 participation in the making of, untrue statements of material facts and omitting to state material

 facts necessary in order to make the statements made about Luckin and its business operations

 and future prospects in the light of the circumstances under which they were made, not

 misleading, as set forth more particularly herein, and engaged in transactions, practices and a

 course of business which operated as a fraud and deceit upon the purchasers of Luckin ADS

 shares during the Class Period.

        177.    Each of the Individual Defendants’ primary liability, and controlling person

 liability, arises from the following facts: (i) the Individual Defendants were high-level executives

 and/or directors at the Company during the Class Period and members of the Company’s

 management team or had control thereof; (ii) each of these Defendants, by virtue of his

 responsibilities and activities as a senior officer and/or director of the Company was privy to and

 participated in the creation, development and reporting of the Company’s internal budgets, plans,

 projections and/or reports; (iii) each of these Defendants enjoyed significant personal contact and

 familiarity with the other Defendants and was advised of and had access to other members of the

 Company’s management team, internal reports and other data and information about the

 Company’s finances, operations, and sales at all relevant times; and (iv) each of these




                                                 92
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 93 of 96 PageID #: 93




 Defendants was aware of the Company’s dissemination of information to the investing public

 which they knew or recklessly disregarded was materially false and misleading.

        178.    The Defendants had actual knowledge of the misrepresentations and omissions of

 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 ascertain and to disclose such facts. Such Defendants’ material misrepresentations and/or

 omissions were done knowingly or with reckless disregard for the purpose and effect of

 concealing Luckin’s operating condition and future business prospects from the investing public

 and supporting the artificially inflated price of its ADS shares. As demonstrated by Defendants’

 overstatements and misstatements of the Company’s business, operations and earnings

 throughout the Class Period, Defendants, if they did not have actual knowledge of the

 misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

 recklessly refraining from taking those steps necessary to discover whether those statements

 were false or misleading.

        179.    As a result of the dissemination of the materially false and misleading information

 and failure to disclose material facts, as set forth above, the market price of Luckin ADS shares

 was artificially inflated during the Class Period. In ignorance of the fact that market prices of

 Luckin’s publicly-traded ADS shares were artificially inflated, and relying directly or indirectly

 on the false and misleading statements made by Defendants, or upon the integrity of the market

 in which the securities trade, and/or on the absence of material adverse information that was

 known to or recklessly disregarded by Defendants but not disclosed in public statements by

 Defendants during the Class Period, Plaintiffs and the other members of the Class acquired

 Luckin ADS shares during the Class Period at artificially high prices and were damaged thereby.




                                                  93
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 94 of 96 PageID #: 94




         180.    At the time of said misrepresentations and omissions, Plaintiffs and other

 members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs

 and the other members of the Class and the marketplace known the truth regarding the problems

 that Luckin was experiencing, which were not disclosed by Defendants, Plaintiffs and other

 members of the Class would not have purchased or otherwise acquired their Luckin ADS shares,

 or, if they had acquired such shares during the Class Period, they would not have done so at the

 artificially inflated prices which they paid.

         181.    By virtue of the foregoing, Defendants have violated Section 10(b) of the

 Exchange Act, and Rule 10b-5 promulgated thereunder.

         182.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and

 the other members of the Class suffered damages in connection with their respective purchases

 and sales of the Company’s ADS shares during the Class Period.

                                                 COUNT V

                                   (Against the Individual Defendants)
                             Violation Of Section 20(a) Of The Exchange Act

         183.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.

         184.    The Individual Defendants acted as controlling persons of Luckin within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

 positions, and their ownership and contractual rights, participation in and/or awareness of the

 Company’s operations and/or intimate knowledge of the false financial statements filed by the

 Company with the SEC and disseminated to the investing public, the Individual Defendants had

 the power to influence and control and did influence and control, directly or indirectly, the

 decision-making of the Company, including the content and dissemination of the various

                                                   94
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 95 of 96 PageID #: 95




 statements which Plaintiffs contend are false and misleading. The Individual Defendants were

 provided with or had unlimited access to copies of the Company’s reports, press releases, public

 filings and other statements alleged by Plaintiff to be misleading prior to and/or shortly after

 these statements were issued and had the ability to prevent the issuance of the statements or

 cause the statements to be corrected.

        185.    In particular, each of these Defendants had direct and supervisory involvement in

 the day-to-day operations of the Company and, therefore, is presumed to have had the power to

 control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same.

        186.    As set forth above, Luckin and the Individual Defendants each violated Section

 10(b) and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

 positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

 the Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs

 and other members of the Class suffered damages in connection with their purchases of the

 Company’s ADS shares during the Class Period.

        WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

                A.      Determining that this action is a proper class action, designating Plaintiffs

 as Lead Plaintiffs and certifying Plaintiffs as class representatives under Rule 23 of the Federal

 Rules of Civil Procedure and Plaintiffs’ counsel as Lead Counsel;

                B.      Awarding compensatory damages in favor of Plaintiffs and the other Class

 members against all Defendants, jointly and severally, for all damages sustained as a result of

 Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;




                                                 95
Case 1:20-cv-01747-KAM-VMS Document 1 Filed 04/08/20 Page 96 of 96 PageID #: 96




                C.      Awarding Plaintiffs and the Class their reasonable costs and expenses

 incurred in this action, including counsel fees and expert fees;

                D.      Awarding extraordinary, equitable and/or injunctive relief as permitted by

 law, equity and the federal statutory provisions sued hereunder, pursuant to Rules 64 and 65 and

 any appropriate state law remedies to assure that the Class has an effective remedy; and

                E.      Such other and further relief as the Court may deem just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiffs hereby demand a trial by jury.



 DATED:         April 8, 2020                  Respectfully submitted,

                                               KAHN SWICK & FOTI, LLC

                                               /s/ Kim E. Miller
                                               Kim E. Miller
                                               250 Park Avenue, Suite 2040
                                               New York, NY 10177
                                               Telephone: (212) 696-3730
                                               Fax: (504) 455-1498

                                               -and-

                                               Lewis S. Kahn
                                               1100 Poydras Street, Suite 3200
                                               New Orleans, LA 70163
                                               Telephone: (504) 455-1400
                                               Fax: (504) 455-1498

                                               Counsel for Plaintiffs Vijaya Gopu and Nirmala
                                               Gopu




                                                    96
